Exhibit 10.14
     EXECUTION COPY
SECURITIES PURCHASE AGREEMENT
between
ASPIRE OIL SERVICES LIMITED
and
GREENHUNTER ENERGY, INC.
Dated as of October 28, 2008

i



--------------------------------------------------------------------------------



 



Table of Contents

          Page  
ARTICLE I. SALE AND PURCHASE OF MEMBERSHIP INTERESTS
  - 1 -
 
   
ARTICLE II. CLOSING AND PURCHASE PRICE
  - 1 -
2.1 The Closing
  - 1 -
2.2 Consideration
  - 2 -
2.3 Purchase Price
  - 2 -
2.3.1 Stated Consideration
  - 2 -
2.3.2 Working Capital Adjustment
  - 2 -
 
   
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER
  - 3 -
3.1 Representations and Warranties of Seller
  - 3 -
3.1.1 Title to Membership Interests
  - 4 -
3.1.2 Authority to Execute, Deliver and Perform this Agreement
  - 4 -
3.1.3 No Violation of Laws
  - 4 -
3.1.4 Organization of Company
  - 4 -
3.1.5 Subsidiaries
  - 4 -
3.1.6 Qualification
  - 5 -
3.1.7 Litigation
  - 5 -
3.1.8 Capitalization
  - 5 -
3.1.9 Consents and Approvals; No Violation
  - 5 -
3.1.10 Financial Statements
  - 6 -
3.1.11 Books and Records
  - 6 -
3.1.12 Accounts Receivable
  - 6 -
3.1.13 Title to Assets
  - 7 -
3.1.14 Inventory
  - 8 -
3.1.15 No Undisclosed Liabilities
  - 8 -
3.1.16 Contracts; No Defaults
  - 8 -
3.1.17 Brokers and Finders
  - 9 -
3.1.18 Insurance
  - 10 -
3.1.19 Compliance with Applicable Laws
  - 10 -
3.1.20 Tax Matters
  - 10 -
3.1.21 Environmental Matters
  - 11 -
3.1.22 Employee Plans
  - 14 -
3.1.23 Employees
  - 15 -
3.1.24 Labor Relations
  - 16 -
3.1.25 Absence of Certain Changes
  - 16 -
3.1.26 Customers and Suppliers
  - 17 -
3.1.27 Discontinued Business
  - 17 -
 
   
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
  - 17 -
4.1 Representations and Warranties of Buyer
  - 17 -
4.1.1 Organization of Buyer
  - 17 -

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

          Page  
4.1.2 Authority to Execute, Deliver and Perform This Agreement
  - 18 -
4.1.3 No Violation of Laws, Agreements; No Liens
  - 18 -
4.1.4 No Governmental Consents
  - 18 -
4.1.5 Brokers and Finders
  - 18 -
4.1.6 No Litigation
  - 18 -
4.2 Available Funds
  - 18 -
4.3 Private Placement
  - 19 -
4.4 Suitability
  - 19 -
4.5 Access to Information
  - 19 -
4.6 Investment Intent
  - 19 -
 
   
ARTICLE V. CONDUCT PRIOR TO CLOSING
  - 20 -
5.1 Rights of Inspection
  - 20 -
5.2 Cooperation
  - 20 -
5.2.1 Preservation of Business
  - 20 -
5.2.2 Obtaining Consents and Approvals
  - 21 -
5.2.3 Obtaining Insurance Policy
  - 21 -
5.3 Conduct of Business Pending Closing
  - 22 -
5.3.1 Business in the Ordinary Course
  - 22 -
5.3.2 Encumbrance and Maintenance of Assets; Incurring Liabilities
  - 22 -
5.4 No Solicitation
  - 22 -
 
   
ARTICLE VI. OTHER AGREEMENTS AND COVENANTS
  - 23 -
6.1 Delivery of Property Received after Closing
  - 23 -
6.2 Cooperation on Claims
  - 23 -
6.3 Records Retention
  - 23 -
6.4 Access to Books and Records after Closing; Financial Statements
  - 23 -
 
   
ARTICLE VII. TAX MATTERS
  - 24 -
7.1 Responsibility for Filing Tax Returns and Paying Taxes
  - 24 -
7.2 Responsibility for Tax Audits and Contests
  - 24 -
7.3 Transfer Taxes
  - 24 -
 
   
ARTICLE VIII. CONDITIONS TO CLOSING
  - 24 -
8.1 Buyer’s Conditions
  - 24 -
8.2 Seller’s Conditions
  - 27 -
 
   
ARTICLE IX. INDEMNIFICATION
  - 28 -
9.1 Indemnification by Seller
  - 28 -
9.2 Indemnification by Buyer
  - 28 -
9.3 Third-Party Claims
  - 29 -
9.4 Certain Limitations
  - 29 -
9.5 Exclusive Remedies
  - 31 -
9.6 Waiver of Consequential Damages
  - 31 -

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

          Page  
9.7 Tax Treatment of Indemnity Payments
  - 31 -
 
   
ARTICLE X. TERMINATION
  - 31 -
10.1 Termination
  - 31 -
10.2 Procedure and Effect of Termination
  - 32 -
 
   
ARTICLE XI. MISCELLANEOUS
  - 32 -
11.1 Defined Terms
  - 32 -
11.2 Further Assurances
  - 37 -
11.3 Expenses
  - 37 -
11.4 Notices
  - 37 -
11.5 Assignment
  - 39 -
11.6 Waivers
  - 39 -
11.7 Complete Agreement
  - 39 -
11.8 Governing Law
  - 39 -
11.9 Third Parties; Amendment and Termination
  - 39 -
11.10 Remedies Upon Default
  - 39 -
11.11 Consent to Jurisdiction; Venue
  - 40 -
11.12 No Waiver
  - 40 -
11.13 Separability of Provisions
  - 40 -
11.14 Headings
  - 40 -
11.15 Exhibits
  - 40 -
11.16 Actual Knowledge or Knowledge
  - 40 -
11.17 Counterparts
  - 40 -
11.18 Press Releases; Confidentiality
  - 40 -
11.19 Injunctive Relief
  - 41 -

iii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is entered into as of
October 28, 2008 (the “Effective Date”), by and between GreenHunter Energy,
Inc., a Delaware corporation (“Buyer”), and Aspire Oil Services Limited, a
company organized under the laws of Scotland (“Seller”). (Each of Buyer and
Seller, a “Party” and, collectively, the “Parties”).
RECITALS

  A.   Seller is the sole member and owns 100% of the outstanding regular and
preferred membership interests of L&L Holdings (Louisiana), L.L.C., a Delaware
limited liability company (the “Company” and such membership interests, together
with any additional membership interests issued by the Company prior to Closing,
the “Membership Interests”);     B.   The Company, directly or indirectly, owns
all of the membership interests or stock of the companies set forth on
Schedule 1.1 (other than Highland Marine, LLC in which a subsidiary of the
Company has a 25% interest), among them L&L Oil and Gas Services, L.L.C., a
Delaware limited liability company, that is engaged in the providing of fuel and
lubricant services, primarily to companies engaged in the oil and gas industry
in Louisiana, Texas and other states (the “Business”); and     C.   Seller has
decided to sell all of the Membership Interests, and Buyer desires to purchase
the Membership Interests on the terms and conditions set forth in this
Agreement.

     NOW, THEREFORE, the Parties do hereby represent, warrant, covenant and
agree as follows:
ARTICLE I.
SALE AND PURCHASE OF MEMBERSHIP INTERESTS
     Subject to, and upon the terms and conditions hereof, and on the basis of
the agreements, representations and covenants contained in this Agreement,
Seller shall sell, transfer, assign, convey, set over and deliver to Buyer, free
and clear of all liens, claims and encumbrances, and Buyer shall purchase and
acquire from Seller at the Closing (as hereinafter defined), the Membership
Interests.
ARTICLE II.
CLOSING AND PURCHASE PRICE
     2.1 The Closing. The closing (the “Closing”) of the transactions
contemplated hereby shall take place at the offices of Fishman Haygood Phelps
Walmsley Willis & Swanson, 201 St. Charles Avenue, Suite 4600, New Orleans,
Louisiana 70170 at 9:00 a.m. on (i) December 12, 2008, or (ii) at such other
time, date or place as the Parties may mutually agree in writing (the “Closing
Date”).

 



--------------------------------------------------------------------------------



 



     2.2 Consideration. In consideration of the transfer of the Membership
Interests and the other undertakings of Seller hereunder, Buyer shall pay the
Purchase Price (as hereinafter defined) to Seller as hereinafter provided.
Except as otherwise provided herein, the Purchase Price and all other payments
by Buyer hereunder shall be made by depositing, by bank wire transfer, the
required amounts (in immediately available funds) to Seller or as otherwise
directed by Seller in writing.
     2.3 Purchase Price.
          2.3.1 Stated Consideration. The consideration for the Membership
Interests (the “Purchase Price”) shall consist of cash in the amount of Twenty
Seven Million Five Hundred Thousand and no/100 Dollars ($27,500,000.00) which
shall be paid to Seller as follows:
     (a) Buyer has previously deposited in an escrow account with PlainsCapital
Bank the amount of Two Hundred Thousand and no/100 Dollars ($200,000.00) cash
(such deposit, plus any interest or other amount accrued thereon, less any
wiring or other fees associated therewith, the “Good Faith Deposit”). The Good
Faith Deposit shall be credited towards the Purchase Price payable at Closing.
The Parties shall direct PlainsCapital Bank to pay the Good Faith Deposit to
Seller by bank wire transfer of immediately available funds in accordance with
Seller’s instructions.
     (b) Buyer shall deposit in an escrow account with JP Morgan Chase Bank,
National Association (the “Escrow Agent”) on the Closing Date an amount equal to
Two Million Sixty-Two Thousand Five Hundred and no/100 Dollars ($2,062,500) (the
“Escrow Amount”) pursuant to the terms and conditions of the escrow agreement
substantially in the form attached hereto as Exhibit A (the “Escrow Agreement”).
Subject to the terms and conditions of the Escrow Agreement, the Escrow Amount,
plus any interest or amount accrued thereon, shall be applied or reserved for
payment of any amounts owed by Seller pursuant to Section 2.3.2 and/or
Article IX and the balance, if any, shall be returned to Seller after the
expiration of one year from the Closing Date.
     (c) Buyer shall pay to Seller on the Closing Date an amount equal to the
Purchase Price minus the sum of (i) the Good Faith Deposit and (ii) the Escrow
Amount by bank wire transfer of immediately available funds in accordance with
Seller’s instructions delivered to Buyer prior to Closing.
          2.3.2 Working Capital Adjustment.
     (a) Within sixty (60) calendar days after the Closing Date, Buyer shall
deliver to Seller a draft statement of the Working Capital of the Company as of
the Closing Date (“Final Working Capital”), prepared in accordance with GAAP
applied on a consistent basis, and otherwise consistent with the historical
practices and methodology used to prepare the financial statements of the
Company (the “Final Seller Working Capital Statement”). Buyer shall deliver to
Seller the Final Seller Working Capital Statement, together with worksheets and
data that support the Final Seller Working Capital Statement and any other
information that Seller may reasonably request in order to verify the amounts
reflected on the Final Seller Working Capital Statement.

-2-



--------------------------------------------------------------------------------



 



     (b) The Final Working Capital as shown on the Final Seller Working Capital
Statement shall be final and binding on the Parties unless, within forty-five
(45) calendar days after delivery of the Final Seller Working Capital Statement
by Buyer to Seller (the “Review Period”), written notice is given by Seller to
Buyer of Seller’s objection to the Final Seller Working Capital Statement. If no
notice of objection is given, the Final Working Capital shall be equal to the
amount shown on the Final Seller Working Capital Statement. If a notice of
objection is given by Seller to Buyer, the Parties shall consult with each other
with respect to the objection and attempt to settle their differences. If the
Parties are unable to reach agreement on the Final Working Capital within ten
(10) Business Days after the date of Seller’s notice of objection, then the
dispute will be submitted as promptly as practicable for resolution to a “Big
Four” audit firm not engaged by either Buyer or Seller, to be mutually agreed
upon by the Parties (the “Accountants”). The Accountant’s determination of
matters in dispute will be based on presentations by Seller and Buyer as to (and
only as to) each of the items in dispute, which determination will be (i) in
writing, (ii) furnished to each of the Parties hereto as promptly as practicable
after the items in dispute have been referred to the Accountants, (iii) made in
accordance with this Agreement and (iv) conclusive and binding upon each of the
Parties hereto for purposes of determining the Final Working Capital as of the
Closing. If the Accountants’ reconciliation of the Final Working Capital results
a determination that the Final Working Capital is equal to or in excess of $0,
then Buyer will bear all of the Accountant’s fees and expenses, and if the
Accountant’s reconciliation of the Final Working Capital results in a Working
Capital amount of less than $0, then Seller will bear all of the Accountant’s
fees and expenses. Buyer and Seller will use their reasonable efforts to cause a
decision to be rendered as soon as reasonably practicable (but in no event later
than thirty (30) Business Days after the delivery by Buyer to the Accountants,
if utilized, of the Final Seller Working Capital Statement), including, without
limitation, by promptly complying with all reasonable requests made by the
Accountants for information, books, records and similar items.
     (c) If the Final Working Capital at Closing is a negative number (such
amount, the “Deficiency”), Seller shall pay to Buyer an amount equal to the
Deficiency. The payments (if any) to be made by Seller shall be made by wire
transfer of immediately available funds to an account designated by Buyer within
ten (10) Business Days after the date the parties agree to the Final Working
Capital or the rendering of the decision by the Accountants, whichever first
occurs. No payment shall be due to Seller if the Final Seller Working Capital at
Closing is a positive number.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER
     3.1 Representations and Warranties of Seller. In order to induce Buyer to
enter into this Agreement, Seller hereby makes the following representations and
warranties as of the date hereof (except to the extent any such representation
or warranty speaks as of a specific date other than the date hereof, in which
case such representation or warranty is made as of such specific date) to Buyer,
each of which, except as hereinafter provided, shall be deemed to be material,
and each of which is subject to such exceptions as are specifically identified
and set forth in a

-3-



--------------------------------------------------------------------------------



 



disclosure schedule that has been delivered to Buyer in connection with this
Agreement (the “Disclosure Schedule”):
          3.1.1 Title to Membership Interests. Seller owns all right, title and
interest in and to the Membership Interests and shall assign, transfer and
deliver good, valid and legal title to such Membership Interests to Buyer
pursuant to this Agreement, free and clear of all liens, claims, encumbrances
and restrictions whatsoever. The Membership Interests constitute 100% of the
equity interests in the Company. Seller is the sole owner of any equity
interests in the Company. The Membership Interests are validly issued and are
not subject to, nor have been issued in violation of, preemptive or similar
rights. There are, and as of the Closing Date, there shall be, no outstanding
options, subscriptions, warrants, calls, commitments, pre-emptive rights or
other rights obligating the Company to issue or sell any of its membership
interests or any securities convertible into or exercisable for any membership
interests, or otherwise requiring Seller or the Company to give any Person the
right to receive any benefits or rights similar to any rights enjoyed by or
accruing to the holders of membership interests in Seller or the Company or any
rights to participate in the equity or net income of Seller or the Company. On
or before the Closing Date, any and all rights of first refusal or first offer
triggered upon the sale of the Membership Interests to Buyer and/or the
consummation of any of the transactions contemplated hereby shall be duly
satisfied or waived.
          3.1.2 Authority to Execute, Deliver and Perform this Agreement. Seller
has all necessary power and authority to execute, deliver and perform this
Agreement. All corporate proceedings of Seller including, without limitation,
all requisite actions by the board of directors of Seller required to authorize
the legal and valid execution, delivery and performance of this Agreement and
the consummation of all of the transactions contemplated by this Agreement, have
been, or will be on or before the Closing Date, duly and validly completed. This
Agreement has been duly and validly authorized, executed and delivered by, and
is the valid and binding obligation of, Seller.
          3.1.3 No Violation of Laws. Seller’s execution and delivery of this
Agreement and the consummation by Seller of the transactions contemplated hereby
are not prohibited by, and do not violate any provision and will not result in
the breach of any applicable law, rule, regulation, judgment, decree, order or
other requirement of (i) the United States, Scotland or the United Kingdom,
(ii) any State of the United States or (iii) any court, authority, department,
commission, board, bureau, agency or instrumentality of either (i) or (ii), in
each case (i), (ii) and (iii), as currently in effect (“Applicable Laws”)
except, in each case (i), (ii) and (iii) breaches that would not have a Material
Adverse Effect on the Company or the consummation of the transactions set forth
herein.
          3.1.4 Organization of Company. The Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware.
          3.1.5 Subsidiaries. Schedule 3.1.5 contains a complete and accurate
list of each of the subsidiaries of the Company (each, a “Subsidiary” and
collectively, the “Subsidiaries”) and its name, jurisdiction of incorporation
and jurisdictions in which it is authorized to do business. Each Subsidiary is a
corporation or limited liability company (as indicated on Schedule 3.1.5) duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of

-4-



--------------------------------------------------------------------------------



 



incorporation, with full corporate or limited liability company power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use.
          3.1.6 Qualification. The Company and its Subsidiaries are duly
qualified to do business in Louisiana and Texas and are in good standing in all
jurisdictions in the United States in which it owns or leases real property,
except where failure to qualify would not have a Material Adverse Effect.
          3.1.7 Litigation. Except as set forth on Schedule 3.1.7, there is no
legal action or other proceeding or any investigation or inquiry pending or, to
the knowledge of Seller, threatened against or affecting the Company or its
Subsidiaries (before any court, agency, arbitrator or otherwise) that
challenges, or that, if adversely decided, would have a Material Adverse Effect
or have the effect of delaying, preventing, making illegal or otherwise
interfering with the transactions contemplated hereby. Schedule 3.1.7 also sets
forth Seller’s estimate of the loss contingency with respect to each matter (the
“Litigation Reserve Report”).
          3.1.8 Capitalization.
     (a) Schedule 3.1.8(a) sets forth the capitalization of the Company and each
Subsidiary. Except as set forth on Schedule 3.1.8(a), all of the outstanding
equity securities of the Company and each Subsidiary are owned of record and
beneficially by one or more of Seller, the Company or its Subsidiaries, free and
clear of all encumbrances. All of the outstanding equity securities of the
Company and each Subsidiary have been duly authorized and validly issued and, to
the extent applicable, are fully paid and nonassessable. There are no contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of any Subsidiary other than the Highland Marine, L.L.C. Operating
Agreement. Neither the Company nor its Subsidiaries owns, or has any contract to
acquire, any equity securities or any other securities of other entity or any
direct or indirect equity or ownership interest in any other business.
     (b) Except as described on Schedule 3.1.8(b), there exists no obligation of
the Company to pay any employee or member of management of the Company or any
Subsidiary in respect of any right claimed by such employee or management member
to participate in equity or net income of Seller or the Company or any
Subsidiary, including the Purchase Price payable by Buyer hereunder.
          3.1.9 Consents and Approvals; No Violation. Except as provided in
Schedule 3.1.9, neither the execution and delivery of this Agreement by Seller
nor the consummation of the transactions contemplated hereby will:
     (a) conflict with or result in any breach of any provision of the articles
of incorporation or bylaws of Seller or any shareholder or similar agreement;
     (b) conflict with or result in a violation under any Applicable Law, except
for such conflicts or violations that would not have a Material Adverse Effect;
or

-5-



--------------------------------------------------------------------------------



 



     (c) violate, result in a breach of, constitute (with due notice or lapse of
time or both) a default under, or require the consent of the counterparty to,
any Material Contract or under any other contract, lease, or other agreement or
instrument (i) of any Seller or (ii) relating to the Assets to which the Company
is a party or by which it is bound or to which the Assets are subject, except
for such violations, breaches or conflicts that would not have a Material
Adverse Effect.
          3.1.10 Financial Statements. Buyer has been delivered (a) consolidated
audited special purpose balance sheets of the Company and the Subsidiaries as of
December 31 in each of the years 2005 through 2007, and the related consolidated
audited special purpose statements of income (including the notes thereto, the
“Balance Sheet”) and cash flow for each of the fiscal years then ended,
including in each instance the notes thereto, together with the report thereon
of PriceWaterhouseCoopers, LLP, independent certified public accountants (the
“Audited Financial Statements”), and (b) an unaudited consolidated balance sheet
of the Company and its Subsidiaries as at August 31, 2008 (the “Interim Balance
Sheet”) and the related unaudited consolidated statements of income, and cash
flow for the six months then ended (the “Unaudited Financial Statements” and,
together with the Audited Financial Statements, the “Financial Statements”). The
Financial Statements and notes fairly present the financial condition and the
results of operations, changes in stockholders’ equity, and cash flow of the
Company and the Subsidiaries as at the respective dates of and for the periods
referred to in such Financial Statements, all in accordance with GAAP , subject
to the explanations included with Note 1 — “Significant Accounting Policies”
(“Basis of Presentation”) and in the Report of the Independent Auditors
contained within the Audited Financial Statements and subject, in the case of
the Unaudited Financial Statements, to normal recurring year-end adjustments
(the effect of which will not, individually or in the aggregate, be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those included in the Audited Financial Statements); the
Financial Statements referred to in this Section 3.1.10 reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such Financial Statements and as set forth
above. The figure for “goodwill” of $33,615,000 referenced in the Financial
Statements is not warranted by the Seller as the fair value thereof, as it
reflects an historic value that has not been updated in many years. Furthermore,
Seller makes no representations or warranties with regard to asset values
arising from any fair value exercise undertaken, in accordance with GAAP, by
Buyer after the Closing Date, which may be impacted if “goodwill” is valued in
accordance with GAAP. No financial statements of any Person other than the
Company and its Subsidiaries are required by GAAP to be included in the
consolidated financial statements of the Company. On the Closing Date, there
will exist no intercompany notes, balances or reserves from any parent
corporation of the Company that will not have been fully repaid.
          3.1.11 Books and Records. The books of account, minute books, stock
record books, and other records of the Company and the Subsidiaries, all of
which have been or will be made available to Buyer, are complete and correct and
have been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.
          3.1.12 Accounts Receivable. All accounts receivable reflected on the
books and records of the Company or applicable Subsidiary as of the Closing Date
and properly reserved,

-6-



--------------------------------------------------------------------------------



 



as determined pursuant to generally accepted accounting principles (“GAAP”)
consistently applied (Accounts Receivable”).
          3.1.13 Title to Assets. Schedule 3.1.13 contains a complete and
accurate list of all real property, leaseholds, equipment, inventory, or other
material property or interests owned by the Company or any of its Subsidiaries
(the “Assets”). The Company and its Subsidiaries have good and marketable title
to all Assets, free and clear of all liens, claims or encumbrances other than
(i) liens for taxes, assessments and other governmental charges which are not
due and payable, or which may thereafter be paid without penalty, or the
validity of which shall concurrently be contested in good faith;
(ii) mechanics’, carriers’, lessors’, workmen’s, repairmen’s or other like liens
(inchoate or otherwise) arising or incurred in the ordinary course of business
of the Business in respect of obligations which are not overdue, other than
those being contested in good faith by appropriate proceedings, (iii) easements,
servitudes, restrictions, encroachments, covenants and conditions that do not
materially affect the current use of the Assets, and (iv) such other liens as
are described on Schedule 3.1.13 hereto (collectively, “Permitted
Encumbrances”).
     (a) Owned Real Property. All rights and interests of the Company and its
Subsidiaries in and to real property and improvements thereto (“Owned Real
Property”) and appurtenances thereon are described on Schedule 3.1.13(a).
     (b) Leasehold Property Interests. All of the Company and its Subsidiaries’
leasehold rights and interests in leases (including the landlords, lease dates,
expiration dates, renewal options and rental rates) are described on
Schedule 3.1.13(b), which are all of the real estate leases for facilities used
in the Business (each, a “Real Property Lease” and collectively, the “Real
Property Leases”). The Owned Real Property and the Real Property Leases are
together called the “Real Property.”
     (c) Improvements. All of the Company’s and its Subsidiaries’ buildings,
tanks, fixtures, component parts, other constructions and improvements on any
owned or leased property are listed on Schedule 3.1.13(c).
     (d) Highland. All of the Company’s and its Subsidiaries’ investments in,
and contracts with, Highland Marine, LLC, are described on Schedule 3.1.13(d).
     (e) Other Assets. All of Seller’s other interests in Assets, including
equipment, are listed on Schedule 3.1.13(e).
     (f) Except as indicated on Schedule 3.1.13(f), none of the Company or its
Subsidiaries has leased or sublet, as lessor or sublessor, and no third party is
in possession of, any of the Real Property and no portion of the Real Property
has been condemned, requisitioned or otherwise taken by any Governmental
Authority and, to the knowledge of Seller, no such condemnation, requisition or
taking is threatened or contemplated.
     (g) The buildings, structures, improvements, fixtures and facilities
included in the Real Property and all components thereof, considered in the
aggregate, are sufficient for the conduct of the Business.

-7-



--------------------------------------------------------------------------------



 



     (h) To the knowledge of Seller, none of the buildings, structures and other
improvements included in the Real Property or the appurtenances thereto or the
equipment therein or the operation or maintenance thereof, violates any
Applicable Law, license or contract, or any restrictive covenant, condition,
easement, right of way or other encumbrance or restriction affecting such Real
Property, except to the extent that such violation would not have a Material
Adverse Effect.
     (i) To the knowledge of Seller (x) no easements currently exist on or with
respect to the Real Property or are required or necessary on or with respect to
the Real Property for the conduct of the Business as conducted by the Company or
its Subsidiaries, and (y) no easements are required or necessary for the full
access and use of each item of Real Property, except, in the case of (x), where
any such easement and, in the case of (x) and (y), where failure to have any
such easement would not have a Material Adverse Effect.
          3.1.14 Inventory. All inventory of the Company and its Subsidiaries
consists of a quality and quantity usable and salable in the ordinary course of
business, except for obsolete items and items of below-standard quality, all of
which have been written off or written down to net realizable value in the
accounting records of the Company and its Subsidiaries as of the Closing Date,
as the case may be. All inventories not written off have been priced on a first
in, first out basis except for lubricant packaging and delivery costs which are
incorporated at standard cost. The quantities of each item of inventory (whether
raw materials, work-in-process, or finished goods) are not excessive, but are
reasonable in the present circumstances of the Company and its Subsidiaries.
Schedule 3.1.14 sets forth the inventory of the Company and its Subsidiaries.
          3.1.15 No Undisclosed Liabilities. Except as set forth on
Schedule 3.1.15, the Company and its Subsidiaries have no material liabilities
or material obligations of any nature (whether known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the financial statements of the
Company or otherwise incurred in the ordinary course of business.
          3.1.16 Contracts; No Defaults. Schedule 3.1.16 contains a complete and
accurate list of each of the following contracts, whether written or oral, to
which the Company or any of its Subsidiaries are bound (the “Material
Contracts”), copies or written summaries of which, together with all amendments,
modifications or supplements thereto, have been delivered to Buyer:
     (a) All Real Property Leases;
     (b) Any employment agreement, contract or commitment with any employee
other than such as arises by operation of law with respect to at will employees;
     (c) Any agreement, contract, indenture or commitment relating to the
borrowing or lending or advancing of funds other than in the ordinary course of
its business;

-8-



--------------------------------------------------------------------------------



 



     (d) Except for any amounts described as unrecorded capital commitments and
set forth on Schedule 3.1.16(d), and except for any amounts paid in the ordinary
course and scope of business, any other agreement, contract, indenture or
commitment, written or oral, that involves an obligation on the part of the
Company or a Subsidiary of Fifty Thousand Dollars ($50,000.00) or more;
     (e) Any customer contract for the customers set forth on Schedule 3.1.26;
     (f) Each collective bargaining agreement and other contract to or with any
labor union or other employee representative of a group of employees;
     (g) Each joint venture, partnership, and other contract (however named)
involving a sharing of profits, losses, costs, or liabilities by the Company or
a Subsidiary with any other person;
     (h) Each contract containing covenants that in any way purport to restrict
the business activity of the Company or limit the freedom of the Company or a
Subsidiary to engage in any line of business or to compete with any person; and
     (i) Any preferential purchase right, right of first refusal, option or
similar right;
provided, however, that any such written Material Contract need not be listed on
Schedule 3.1.16 if such contract or commitment is cancelable by the Company or a
Subsidiary without penalty within thirty (30) days of providing notice of
cancellation and does not involve more than annual expenditures of more than
Fifty Thousand Dollars ($50,000.00) in the aggregate. Except as set forth on
Schedule 3.1.16, each Material Contract is in full force and effect and is valid
and enforceable in accordance with its terms and, upon consummation of the
transactions contemplated by this Agreement shall continue in full force and
effect without penalty or other adverse consequence. Neither the Company nor any
Subsidiary is in material default under any Material Contract, nor, to the
knowledge of Seller, is any other party to any Material Contract in breach of or
default thereunder, and no event has occurred that with the lapse of time or the
giving of notice or both would constitute a breach or default on the Company,
any Subsidiary or, to the knowledge of Seller, any other party thereunder.
Neither the Company nor any Subsidiary has exercised any termination rights with
respect to any Material Contract nor, to the knowledge of Seller, has any other
party to any Material Contract exercised any such rights. Neither the Company
nor any Subsidiary has given notice of termination or cancellation of any
Material Contract or any significant dispute thereunder nor, to the knowledge of
Seller, has any other party to any Material Contract given notice of termination
or cancellation of any Material Contract or any significant dispute thereunder.
          3.1.17 Brokers and Finders. Neither Seller nor Company has taken any
action that, directly or indirectly, would obligate the Company or Buyer to
anyone acting as broker, finder, financial advisor or in any similar capacity in
connection with this Agreement or any of the transactions contemplated hereby.
Seller has engaged Simmons & Company International and Seller will be directly
responsible for any fees and expenses payable to Simmons &

-9-



--------------------------------------------------------------------------------



 



Company International for its services related to the transactions contemplated
in this Agreement.
          3.1.18 Insurance. Schedule 3.1.18 lists and summarizes all insurance
policies and state or federal insurance pools or programs covering the Assets,
Business, equipment, properties, operations, employees, officers and directors
of the Company or its Subsidiaries, the amounts of coverage under each such
policy, pool or program and any pending unpaid claims thereunder. Except as set
forth on Schedule 3.1.18, all premiums payable under all such policies, pools or
programs have been paid, and the Company and Subsidiaries is otherwise in full
compliance with the terms of such policies, pools or programs.
          3.1.19 Compliance with Applicable Laws. The Company and its
Subsidiaries are in compliance in all material respects with any and all
Applicable Laws with respect to the operation of the Business, except in
instances in which non-compliance with any such Applicable Law would not have a
Material Adverse Effect. The Company and its Subsidiaries possess and shall
maintain in effect until Closing Date all licenses, certificates of occupancy,
permits and authorizations required to operate and maintain the Business
(collectively, the “Licenses”), except in instances in which failure to possess
and maintain any such License would not have a Material Adverse Effect.
          3.1.20 Tax Matters. Except as set forth on Schedule 3.1.20,
     (a) The Company and its Subsidiaries have filed within the required time
periods all Tax Returns required to have been filed by it or them, and has paid
all Taxes which were due and payable by it or them, prior to the Closing Date,
other than Taxes that have been taken into account in the calculation of Final
Working Capital. All such Tax Returns are correct and complete in all respects.
Neither the Company nor any Subsidiary is currently the beneficiary of any
extension of time within which to file any Tax Return. No claim, or notice of a
claim, has ever been made by an authority in a jurisdiction where the Company or
any Subsidiary does not file Tax Returns that the Company or such Subsidiary is
or may be subject to taxation by that jurisdiction. There are no Liens for Taxes
(other than Taxes not yet due and payable) upon any of the assets of the Company
or any Subsidiary.
     (b) The Company and each Subsidiary have withheld and paid and will
withhold and pay prior to the Closing Date all Taxes required to be withheld and
paid by it in connection with amounts paid or owing to any employee, creditor,
partner or other third party.
     (c) (i) Neither the Company nor any Subsidiary has been or, to the
knowledge of the Company, is currently being audited by any Governmental
Authority relating to any Taxes; (ii) there are no agreements, waivers or other
arrangements providing for an extension of time with respect to the assessment
of any Taxes or deficiency against the Company or any Subsidiary; (iii) there
are no disputes, actions, suits, proceedings or claims now pending by or against
the Company or any Subsidiary in respect of any Taxes or assessments; and (iv)
there is no pending or threatened audit or investigation of the Company or any
Subsidiary by any Governmental Authority relating to any Taxes.

-10-



--------------------------------------------------------------------------------



 



     (d) Neither the Company nor any Subsidiary is a party to or bound by any
tax sharing, tax indemnity or tax allocation agreement or other similar
arrangement.
     (e) Neither the Company nor any Subsidiary has ever been a member of a
combined, consolidated, affiliated or unitary group for Tax purposes other than
the group of which it is currently a member.
     (f) The Company and its Subsidiary have delivered or made available to
Buyer true, correct and complete copies of (i) all Tax Returns filed by or on
behalf of such entity for all completed Tax years of such entity that remain
open for audit or review by the relevant Taxing authority and (ii) all ruling
requests, private letter rulings, notices of proposed deficiencies, closing
agreements, or settlement agreements, sent or received by such entity relating
to Taxes for all completed Tax years of such entity that remain open for audit
or review by the relevant Taxing authority.
     (g) Neither the Company nor any Subsidiary has been a distributing
corporation or a controlled corporation in a transaction intended to be governed
by Section 355 of the Code.
     (h) Neither the Company nor any Subsidiary has participated in any
“reportable transaction” within the meaning of Section 1.6011-4 of the Treasury
Regulations.
     (i) Neither the Company nor any Subsidiary has any taxable income or gain
reportable for a taxable period ending after the Closing Date attributable to
(i) installment sales or (ii) intercompany transactions (as defined in Treasury
Regulation Section 1.1502-13 or any similar rule under state or local Applicable
Law) occurring in the Pre-Closing Tax Period which resulted in a deferred
reporting of income or gain from such transactions.
     (j) Neither the Company nor any Subsidiary has agreed to, or is required
to, make any adjustments or changes either on, before or after the Closing Date,
to its accounting methods pursuant to Section 481 of the Code (or similar
provisions of state, local, or foreign law), and neither the Internal Revenue
Service nor any Taxing authority has proposed any such adjustments or changes in
the accounting methods of the Company or any Subsidiary.
     (k) No Tax asset or attribute of the Company or any Subsidiary is currently
subject to a limitation in Sections 382 or 383 of the Code or similar provision
of state, local, or foreign law.
     (l) The Company always has been and currently is taxed as a corporation as
defined in Code Section 7701(a)(3).
          3.1.21 Environmental Matters. Except as set forth on Schedule 3.1.21,
     (a) With respect to the operations of the Company and its Subsidiaries in
connection with the Business, the Company and its Subsidiaries have materially
complied

-11-



--------------------------------------------------------------------------------



 



since December 31, 1998, and are in material compliance, with all Environmental
Laws, except to the extent that non-compliance would not result in a Material
Adverse Effect.
     (b) To the knowledge of Seller, the Company and its Subsidiaries have not
treated, stored, disposed of, arranged for or permitted the disposal of,
transported or released, or exposed any person to, any Hazardous Materials in a
manner that has given rise to any material liability under any Environmental
Law. For purposes of this Section 3.1.21, “material liability” shall include any
liability that, individually or in the aggregate, exceeds Fifty Thousand Dollars
($50,000.00).
     (c) Seller has furnished to Buyer copies of all environmental audits,
reports and other material environmental documents relating to the operations of
the Company and its Subsidiaries since December 31, 1998 which are in its
possession or under its reasonable control.
     (d) (i) No written and pending notice, order, request for information,
complaint or penalty has been received by Seller or the Company or any of its
Subsidiaries and (ii) there are no judicial, administrative or other third party
claims, demands, suits or proceedings pending or threatened that, in the case of
each of (i) and (ii), allege a violation of or liability under any Environmental
Law by the Company or any of its Subsidiaries or any predecessor to the Company
or any of its Subsidiaries that, in each instance, could have a Material Adverse
Effect.
     (e) No Hazardous Materials have been released, discharged, dumped or
disposed of to (i) soil in amounts that would reasonably be expected to impact
groundwater or surface water, (ii) groundwater, or (iii) surface water, in the
case of each of (i), (ii) and (iii), at, under, on or from Real Property
currently, or, to Seller’s knowledge, formerly owned, leased, and/or operated by
the Company or any of its Subsidiaries or that would otherwise violate any
Applicable Law, except to the extent that any such release, discharge, dumping,
disposal or violation would not, in each instance, have a Material Adverse
Effect.
     (f) The Company and its Subsidiaries have conducted their businesses and
operated their assets, and are conducting their businesses and operating their
assets, and the condition of all facilities and properties (including off site
storage or disposal of any Hazardous Materials from such facilities or
properties) currently or formerly owned, leased, operated or in which an
interest is held by them (or was held by the Company or its Subsidiaries) are,
in material compliance with all Environmental Laws, except to the extent that
non-compliance would not have a Material Adverse Effect. Except as listed on
Schedule 3.1.21(f), to the knowledge of Seller neither the Company nor its
Subsidiaries have owned or leased any real property other than the Real
Property.
     (g) The Company and its Subsidiaries are, and have been, in possession of
all Environmental Permits required for their operations, and are, and have been,
in compliance with all of the requirements and limitations included in or
applicable to such Environmental Permits, except to the extent that not having
any such Environmental Permit would not have a Material Adverse Effect. The
Company and its Subsidiaries

-12-



--------------------------------------------------------------------------------



 



have timely filed applications for the renewal of such Environmental Permits as
may be necessary. There are no facts, circumstances or conditions that could
reasonably be expected to lead to the suspension, cancellation, or revocation of
any existing Environmental Permit or the denial of applications for the renewal
of any such Environmental Permits on terms less favorable than what are
currently in effect. There are no pending challenges to any Environmental
Permits.
     (h) The Company has not been notified by any Governmental Authority or
other Person that any of the operations or assets of the Company or its
Subsidiaries is the subject of any investigation or inquiry by any Governmental
Authority or other Person regarding the violation of or liability under any
Environmental Law or evaluating whether any material remedial action is needed
to respond to a release or threatened release of any Hazardous Material or to
the improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Material.
     (i) Neither the Company nor, to the knowledge of the Company, any other
Person has filed, nor has the Company received any notice under any federal,
state or local law indicating that (i) the Company is responsible for the
improper release into the environment, or the improper storage or disposal, of
any Hazardous Material, or (ii) any Hazardous Material is improperly stored or
disposed of upon any property of the Company or its Subsidiaries.
     (j) The Company and its Subsidiaries do not have any material contingent
liability in connection with (i) the release or threatened release into the
environment at, beneath or on any property now or previously owned, leased,
operated or in which an interest is or was held by the Company or its
Subsidiaries, or (ii) the storage or disposal of any Hazardous Material that
could give rise to a material liability (as defined above).
     (k) The Company has not received any claim, complaint, notice, inquiry or
request for information involving any matter which remains unresolved as of the
date hereof with respect to any alleged violation of any Environmental Law or
regarding potential liability under any Environmental Law relating to operations
or conditions of any facilities or property (including off site storage or
disposal of any Hazardous Material from such facilities or property) currently
owned, leased or operated by the Company or its Subsidiaries or formerly owned,
leased or operated by the Company or its Subsidiaries except to the extent that
the existence of such matter would not have a Material Adverse Effect.
     (l) No property now or previously owned, leased, operated or in which an
interest is or was held by the Company is listed on the National Priorities List
pursuant to CERCLA or on the CERCLIS or on any other federal or state list as
sites requiring investigation or cleanup.
     (m) All underground storage tanks, above ground storage tanks, and solid
waste disposal facilities owned or operated by Company or its Subsidiaries are
used and operated in material compliance with Environmental Laws, and in such a
way not to

-13-



--------------------------------------------------------------------------------



 



result in any liability under Environmental Laws, except to the extent that
non-compliance would not have a Material Adverse Effect.
     (n) Neither this Agreement nor the consummation of the transaction
contemplated hereby will result in any obligations for site investigation or
cleanup, or for notification to, or consent of, Governmental Authorities or
third parties, pursuant to any “transaction triggered” or “responsible party
transfer” Environmental Law that, in each instance, would have a Material
Adverse Effect.
     (o) Since December 31, 1998 and, to Seller’s knowledge, prior thereto, the
Company and its Subsidiaries have not transported, or arranged for the
transportation of, any Hazardous Material to any location which is listed on the
National Priorities List pursuant to CERCLA, on the CERCLIS, or on any similar
federal or state list or which is the subject of federal, state or local
enforcement actions or other investigations, except to the extent that such
transporting, or arranging for transportation, of any Hazardous Material would
not have a Material Adverse Effect.
     (p) To Seller’s knowledge, there are no physical or environmental
conditions existing on any property owned, leased or used by the Company or its
Subsidiaries resulting from the Company’s or its Subsidiaries’ operations or
activities, past or present, at any location that give rise to any on-site or
off-site remedial obligations under any applicable Environmental Laws.
     (q) Except as set forth on Schedule 3.1.21(q), to the knowledge of Seller,
there are no sites, locations or operations at which the Company or its
Subsidiaries are currently undertaking or have completed any remedial or
response actions relating to any disposal or release of Hazardous Materials, as
required by Environmental Laws.
     (r) To the knowledge of Seller, none of the Company or any of its
Subsidiaries has contractually or otherwise assumed any Liabilities under any
Environmental Laws from any other party.
          3.1.22 Employee Plans. The term “Employee Plan” shall mean any
pension, welfare, retirement, profit sharing, deferred compensation, bonus or
other incentive plan, any other employee benefit program, arrangement, agreement
or understanding, any medical, vision, dental or other health plan, any life
insurance plan, disability plan, severance pay plan, or any other employee
benefit plan or fringe benefit plan, including, without limitation, any
“employee benefit plan” as defined in section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), to which the Company or its
Subsidiaries contribute or are parties or are bound or under which any of them
may have liability. Set forth on Schedule 3.1.22 hereto is a list of all
Employee Plans. Buyer has been delivered true, correct and complete copies of
these Employee Plans, or in the case of any unwritten Employee Plans, true,
correct and complete descriptions thereof, and all trust agreements or funding
agreements, including insurance contracts, and all amendments thereto, and the
three most recent Annual Reports (Form 5500 Series) filed for the Employee
Plans, including all applicable schedules and accountants’ reports. No plan
listed on Schedule 3.1.22 is (i) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 or 430 of the Code, (ii) a multiemployer plan within the

-14-



--------------------------------------------------------------------------------



 



meaning of Section 3(37) of ERISA, (iii) a multiple employer plan described in
Section 413(c) of the Code, or (iv) a multiple employer welfare arrangement
within the meaning of Section 3(40) of ERISA. Each Employee Plan has been
established, administered and operated in substantial compliance with its
governing documents and Applicable Laws. Each Employee Plan intended to be
qualified under Section 401(a) of the Code is so qualified. No Employee Plan
provides life, health or medical benefits to any individual, or the family
members of any individual, for any period extending beyond the termination of
the individual’s employment, except to the extent required by the COBRA
provisions in ERISA or similar provisions of state law. There are no actions,
suits, investigations, or claims pending (other than routine claims for
benefits) or, to the Company’s knowledge, threatened against, or with respect
to, any of the Employee Plans or their assets. No act, omission or transaction
has occurred which would result in imposition on the Company or any of its
Subsidiaries of (A) breach of fiduciary duty liability damages under Section 409
of ERISA, (B) a civil penalty assessed pursuant to subsections (c), (i) or
(l) of Section 502 of ERISA, or (C) a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code. The consummation of the transactions contemplated by
this Agreement will not (i) entitle any current or former employee, independent
contractor, director or officer of the Company or its Subsidiaries to severance
pay, any change in control payment or any other payment, except as expressly
provided in this Agreement, (ii) accelerate the time of payment or vesting,
change the time or method of payment or increase the amount of compensation due,
any such employee, independent contractor, director or officer, or (iii) entitle
any such employee, independent contractor, director or officer to any gross up
or similar payment with respect to the excise tax described in Section 4999 of
the Code. Each Employee Plan that is a nonqualified deferred compensation plan
within the meaning of Section 409A of the Code has been operated in good faith
compliance with the requirements of Section 409A of the Code and the regulations
and guidance thereunder.
          3.1.23 Employees. Schedule 3.1.23 contains a complete and accurate
list of the name, date of hire, and position or job title, compensation, exempt
or non-exempt status, and leave status (i.e., whether active or on leave of
absence) for each employee of the Company or its Subsidiaries. Except as set
forth on Schedule 3.1.23, none of the Company or any of its Subsidiaries is a
party to any employment or similar contract or agreement of employment with any
of their employees that cannot be terminated at will without notice by the
Company. Except as indicated on Schedule 3.1.23, the Company and its
Subsidiaries have not entered into any severance, change of control or similar
arrangement with any employee or former employee that will result in any
obligations to make any severance or additional payment if employment is
terminated following the Closing or upon consummation of the transactions
contemplated by this Agreement. The Company and its Subsidiaries have timely
paid all wages, salaries, commissions, bonuses, severance pay, vacation pay,
benefits, and other compensation or remuneration to employees on account of
employment. Except as set forth on Schedule 3.1.7, there are no pending, or to
the Company’s knowledge, threatened investigations, charges, complaints,
actions, suits, or judicial or administrative proceedings by any present or
former employee of the Company or any of its Subsidiaries or any applicant or
person claiming to be an employee, or any classes of the foregoing, alleging a
violation of, or non-compliance with, statutory or common laws relating to
employment, employment practices, or terms and conditions of employment. The
Company and its Subsidiaries are, and have been within the past four (4) years,
in material compliance with all Applicable Laws relating to labor and
employment, including without limitation, employment practices, terms and
conditions of

-15-



--------------------------------------------------------------------------------



 



employment, labor relations, wages, employment benefits, hours of work and
overtime, worker classification (either as exempt or non-exempt or as regular
employee or independent contractor), equal employment opportunity,
non-discrimination, non-harassment, occupational safety and health, workers’
compensation, notice of plant closings or mass layoffs, employee waivers of
liability, privacy of employee medical and health information, and
employment-related immigration and authorization to work in the Units States.
The Company and its Subsidiaries have not experienced a “plant closing” or “mass
layoff” as defined by the Worker Adjustment and Retraining Notification Act or
any other similar Applicable Law within 90 days before the Closing. None of the
Company or any of its Subsidiaries is a party to, or otherwise bound by, any
settlement, consent decree, order, or injunction with respect any employees, the
terms and conditions of employment of any employees, or the working conditions
of any employees. No former employee of the Company or any of its Subsidiaries
have the right to be recalled, reinstated, or restored to employment. To the
Company’s knowledge, none of the Employees or group thereof has any plans to
terminate employment with the Company or any of its Subsidiaries.
          3.1.24 Labor Relations. No employees of the Company or its
Subsidiaries are represented by any labor organization, union, or group of
employees, and no labor organization, union, or group of employees claims to
represent a majority of any employees of the Company or any of its Subsidiaries
in any bargaining unit. Neither the Company nor any of its Subsidiaries has
experienced any labor strike, work stoppage, lockout, material grievance or
other labor dispute, claim of unfair labor practices, or other collective
bargaining dispute. Neither the Company nor any of its Subsidiaries has been
threatened with any labor strike, work stoppage, lockout, material grievance or
unfair labor practice claim and no event has occurred that could provide a basis
for any work stoppage or labor dispute within the past four (4) years. Neither
the Company nor any of its Subsidiaries has committed any material unfair labor
practice within the past four (4) years. No organizational effort is presently
being made or threatened by or on behalf of any labor union with respect to
employees of the Company or any of its Subsidiaries. There have been no
activities or proceedings of any labor union to organize any employees of the
Company or any of its Subsidiaries in the past four (4) years. The Company has
not received any written notification of any material grievances, complaints or
charges that have been filed against the Company or any of its Subsidiaries with
any governmental agency or other entity or under any dispute resolution
procedure (including, but not limited to, any proceedings under any dispute
resolution procedure under any collective bargaining agreement) and there is no
basis for any such material grievances, complaints or charges. No collective
bargaining agreements are in effect or are currently being negotiated by the
Company or any of its Subsidiaries.
          3.1.25 Absence of Certain Changes. Except as disclosed in
Schedule 3.1.25 or as expressly contemplated by this Agreement, since the date
of the Interim Balance Sheet, the business of the Company and its Subsidiaries
has been conducted in the ordinary course consistent with past practices and
since the date of the Interim Balance Sheet there has not been:
     (a) a Material Adverse Effect;
     (b) any amendment of any material term of any outstanding security of the
Company or any of its Subsidiaries, or any issuance of additional equity
securities or

-16-



--------------------------------------------------------------------------------



 



grant of any option, warrant or right to acquire any equity securities or issue
any security convertible into or exchangeable for equity securities;
     (c) any incurrence, creation, renewal, assumption or guarantee by the
Company or any of its Subsidiaries of any (i) indebtedness for borrowed money,
(ii) capitalized lease arrangement, (iii) hedging transactions, or
(iv) operating lease arrangements, in any case other than in the ordinary course
of business consistent with past practices and in all cases not in excess of Two
Hundred Thousand Dollars ($200,000.00) in the aggregate;
     (d) any making of any loan, advance or capital contributions to, or
investment in, any Person other than loans, advances or capital contributions to
or investments made in the ordinary course of business consistent with past
practices;
     (e) any lease, contract, agreement, purchase or sale order or other
transaction or commitment made, including any capital expenditure or any
contract or agreement entered into by the Company or any of its Subsidiaries
relating to the Assets or Business, in either case material to the Company or
any of its Subsidiaries, taken as a whole, other than in the ordinary course of
business consistent with past practices and those contemplated by this
Agreement;
     (f) any material change in any method of accounting or accounting practice
by the Company or any of its Subsidiaries except for any such change required by
reason of a concurrent change in GAAP; or
     (g) any action taken or any action agreed or committed to, that would
violate Section 5.3.1 if taken prior to the Closing Date.
          3.1.26 Customers and Suppliers. Schedule 3.1.26 sets forth a list of
the ten (10) largest customers and the ten (10) largest suppliers of the Company
and the Subsidiaries, as measured by the dollar amount of purchases therefrom or
thereby, during each of the fiscal years ended December 31, 2005, 2006 and 2007,
showing the approximate total sales by the Company and the Subsidiaries to each
such customer and the approximate total purchases by the Company and the
Subsidiaries from each such supplier, during such period.
          3.1.27 Discontinued Business. Except as set forth on Schedule 3.1.27,
to the knowledge of the Seller, there are no liabilities associated with the
logistics, transportation and environmental business lines or any other
discontinued business of the Company.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
     4.1 Representations and Warranties of Buyer. In order to induce Seller to
enter into this Agreement, Buyer hereby makes the following representations and
warranties to Seller, each of which shall be deemed to be material:
          4.1.1 Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, with all
requisite power and authority

-17-



--------------------------------------------------------------------------------



 



to own, hold or lease the rights, properties and assets it will acquire, hold or
lease pursuant to the transactions contemplated by this Agreement, and to
execute, deliver and perform this Agreement and the other documents to be
executed by Buyer in connection with this transaction.
          4.1.2 Authority to Execute, Deliver and Perform This Agreement. Buyer
has all necessary organizational power and authority to execute, deliver and
perform this Agreement. All corporate and other proceedings of Buyer, including,
without limitation, all requisite actions by Buyer required to authorize the
legal and valid execution, delivery and performance of this Agreement and the
consummation of all of the transactions contemplated by this Agreement, have
been, or will be on or before the Closing Date, duly and validly completed. This
Agreement has been duly and validly authorized, executed and delivered by, and
is the valid and binding obligations of, Buyer.
          4.1.3 No Violation of Laws, Agreements; No Liens. The execution and
delivery of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated hereby are not prohibited by, and do not violate any
provision and will not result in the breach of, or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule, regulation, judgment, decree, order or other requirement of (A) the
United States or of (B) any State of the United States, or of (C) any court,
authority, department, commission, board, bureau, agency or instrumentality of
either (A) or (B), (ii) the certificate of incorporation and bylaws of Buyer and
any amendments to either of them, or (iii) any material contract, indenture,
agreement or commitment to which Buyer, or any affiliate thereof, is a party or
is bound or which is material to the operations of Buyer, and (iv) have not
resulted, and will not result, in the creation or imposition of any lien,
encroachment, easement, encumbrance, mortgage, hypothecation, equity, charge,
restriction, possibility of reversion, or other similar conflicting ownership or
security interest, in favor of any third person or entity which would adversely
affect Buyer in any material respect or its performance of this Agreement.
          4.1.4 No Governmental Consents. No governmental consents, approvals,
orders or authorizations are required for the execution, delivery or performance
by Buyer of this Agreement, and other documents related to this transaction and
the consummation of the transactions contemplated hereby.
          4.1.5 Brokers and Finders. Buyer has not taken any action that,
directly or indirectly, would obligate Seller to anyone acting as a broker,
finder, financial advisor or in any similar capacity in connection with this
Agreement or any of the transactions contemplated hereby.
          4.1.6 No Litigation. As of the date of this Agreement, there is no
legal action or other proceeding or any investigation or inquiry pending or, to
the knowledge of the officers of Buyer, threatened against or affecting Buyer
(before any court, agency, arbitrator or otherwise) which would have the effect
of delaying, preventing, making illegal or otherwise interfering with the
transactions contemplated hereby.
     4.2 Available Funds. Buyer shall have at Closing available cash or cash
equivalents (including proceeds funded or under one or more committed credit
facilities), to pay the

-18-



--------------------------------------------------------------------------------



 



Purchase Price and to pay any other amounts payable pursuant to this Agreement
and to effect the transactions contemplated hereby.
     4.3 Private Placement. Buyer acknowledges and understands that (a) the
Membership Interests being transferred under this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or the securities laws of any state and the Membership Interests are sold in
reliance on exemptions from the registration requirements of the Securities Act
and other such laws and regulations (“blue sky” or otherwise) applicable to
securities offerings (collectively, “Securities Laws”); (b) the Membership
Interests have not been approved or disapproved by the Securities and Exchange
Commission (the “SEC”), any state securities commission, or any other regulatory
authority nor have any of the foregoing authorities passed upon or endorsed the
merits of the Membership Interests or the accuracy or adequacy of any
information provided to Buyer; and (c) any representation to the contrary is
unlawful. Buyer recognizes and acknowledges that the reliance by Seller, and its
respective shareholders, officers, and directors upon such exemptions from
registration are, in part, based upon the accuracy of the representations and
warranties made by Buyer in this Agreement.
     4.4 Suitability. Buyer represents and warrants that it is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act and that it is capable of evaluating the merits and risks of
the Membership Interests, and has knowledge and experience in financial and
business matters in general and in evaluating the types of transactions
contemplated by this Agreement. Buyer understands that the Membership Interests
have not been registered under the Securities Act, and Buyer is acquiring the
Membership Interests solely for the purpose of investment, for its own account,
and not with a view to any distribution thereof within the meaning of
Section 2(11) of the Securities Act.
     4.5 Access to Information. Buyer agrees to represent and warrant as of the
Closing Date that it has had access to all reports, analyses and other filings,
together with any amendments thereto, and has been afforded access to and has a
full understanding of all such documents, records, contracts and books, to the
extent deemed necessary by Buyer in reaching the decision to purchase the
Membership Interests. Buyer further agrees to represent and warrant as of the
Closing Date that it has had an opportunity to ask questions of and receive
answers from the officers of Seller concerning the Membership Interests, and all
such inquiries have been completed to Buyer’s satisfaction.
     4.6 Investment Intent.
     (a) Buyer represents and warrants that it is acquiring the Membership
Interests solely for its own account for investment purposes only and not for
distribution or resale to others. Buyer shall not resell or offer to resell the
Membership Interests, except in strict accordance with the applicable terms of
this Agreement, and in compliance with all applicable securities and other laws.
     (b) Buyer understands that the Membership Interests are characterized as
“Restricted Securities” under the Securities Laws inasmuch they are being
acquired from Buyer in a transaction not involving a public offering and that
under such Securities Laws such shares may be resold without registration under
the Securities Act only in certain

-19-



--------------------------------------------------------------------------------



 



limited circumstances. In this connection, Buyer hereby represents that it is
familiar with Rule 144 under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Laws.
     (c) To the extent applicable, each certificate evidencing any of the
Membership Interests issued to Buyer shall be endorsed with a legend in
substantially the form set forth below, and Buyer covenants that, except to the
extent any such restrictions that may be waived are waived by Buyer, Buyer shall
not transfer the Membership Interests represented by any such certificate
without complying with the restrictions on transfer described in the legend
endorsed on such certificate:
     THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED TO ANY PERSON OTHER THAN A SHAREHOLDER OF THE
REGISTERED OWNER UPON A LIQUIDATION OF SUCH OWNER UNLESS: (I) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES; OR
(II) THIS COMPANY RECEIVES AN OPINION REASONABLY SATISFACTORY TO THE COMPANY OF
LEGAL COUNSEL ACCEPTABLE TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION.
ARTICLE V.
CONDUCT PRIOR TO CLOSING
     5.1 Rights of Inspection. Prior to the Closing, Seller shall afford to the
officers, attorneys, accountants or other authorized representatives of Buyer
reasonable access during regular business hours to the Assets and books and
records of the Company and its Subsidiaries relating to the Business in order to
afford such other of them full opportunity to make such review, examination and
investigation as it shall desire to make, and such other of them shall be
permitted to take extracts from, or to make copies of, such books and records as
may be reasonably necessary. Seller shall also authorize its environmental
consultants to afford Buyer and its representatives reasonable access to such
consultants’ employees, records and reports pertaining to the Company. Seller
shall use commercially reasonable efforts to furnish or cause to be furnished to
Buyer such financial and operating data and other information regarding the
Company and its Subsidiaries as Buyer may reasonably request. All inspections by
Buyer shall be at Buyer’s sole cost and risk.
     5.2 Cooperation.
          5.2.1 Preservation of Business. From and after the date hereof until
the Closing Date, Seller shall in regard to the Business, cause the Company and
its Subsidiaries to use their reasonable best efforts to maintain and preserve
relationships with its suppliers and customers. Seller will permit Buyer to
contact suppliers, customers and employees of the Company or its

-20-



--------------------------------------------------------------------------------



 



Subsidiaries, either in cooperation with Seller’s personnel or independently
with the prior consent of Seller in each instance. Seller acknowledges that
Buyer will contact the Company’s or its Subsidiaries’ suppliers and customers in
the normal course of business. Seller will cooperate fully, to the extent
commercially reasonable, with Buyer in Buyer’s efforts to continue to employ
such employees of the Company or its Subsidiaries currently employed by the
Company or its Subsidiaries as Buyer may wish to continue to employ.
          5.2.2 Obtaining Consents and Approvals.
     (a) Subject to the terms and conditions herein provided, including, without
limitation, as set forth in Section 5.2.2(c), Seller and Buyer each agree to use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with the other in connection
with the foregoing, including using all reasonable efforts (i) to obtain any
necessary waivers, consents and approvals from other parties to material leases
and other contracts, (ii) to obtain all consents, approvals, and authorizations
that are required to be obtained under any Applicable Law, (iii) to lift or
rescind any injunction or restraining order or other order adversely affecting
the ability of the Parties to consummate the transactions contemplated hereby,
(iv) to effect all necessary registrations and filings including submissions of
information requested by Governmental Authorities, and (v) to fulfill its
closing conditions set forth in Article VIII of this Agreement. Seller and Buyer
further covenant and agree, with respect to a threatened or pending preliminary
or permanent injunction or other order, decree or ruling or statute, rule,
regulation or executive order that would adversely affect the ability of the
Parties to consummate the transactions contemplated hereby, to use their
respective reasonable efforts to prevent the entry, enactment or promulgation
thereof, as the case may be.
     (b) Each Party shall promptly notify the other Party of (i) any complaints,
investigations, or hearings (or communications indicating that the same may be
contemplated) from or by any Governmental Authorities with respect to the
transactions contemplated hereby or (ii) the institution or the threat of
litigation involving this Agreement or the transactions contemplated hereby.
     (c) Notwithstanding the foregoing, nothing in this Agreement shall create
an obligation of Seller to (x) lower or otherwise renegotiate the Purchase Price
(y) take any action, corrective, remedial or otherwise, with respect to the
Company, its Subsidiaries or the Business in order to make any representation or
warranty accurate or (z) otherwise undertake any expense not normally
undertaking in the ordinary course of the business consistent with past
practices.
          5.2.3 Obtaining Insurance Policy. From and after the date hereof until
the Closing Date, Seller shall provide all information reasonably available to
it and take all other reasonable steps requested by Buyer to assist Buyer in
applying for and obtaining an environmental insurance policy. Seller shall not
be responsible for the payment of any expenses, including premiums, associated
with any such policy.

-21-



--------------------------------------------------------------------------------



 



     5.3 Conduct of Business Pending Closing.
          5.3.1 Business in the Ordinary Course. Seller hereby agrees that,
unless it receives the prior written consent of Buyer, from and after the date
hereof until the Closing Date, the Company and its Subsidiaries shall not
(i) operate the Business otherwise than in a manner materially consistent with
past practices, (ii) grant any compensation increase to any officer or employee
of the Company or any of its Subsidiaries employed in the Business other than
annual bonuses and salary increases awarded, or such other adjustments made, in
the ordinary course of business and consistent with past practices, or
(iii) authorize, recommend or propose any merger, consolidation, acquisition or
disposition of assets outside the ordinary course of business, (iv) declare, set
aside or pay any dividend or other distribution (whether in stock or property)
with respect to any of its equity securities, or make any issuance,
reclassification, redemption, purchase or other acquisition of any of its equity
securities, except that without such consent, the Company may issue additional
Membership Interests to the Seller solely in connection with the repayment of
outstanding intercompany debt owed by the Company to Seller; (v) make any
distribution of Assets to any affiliate (whether as, dividends or otherwise) or
any material change in capitalization or any comparable event relating to the
Company or its Subsidiaries or the Business or (vi) use any cash (or cash
equivalents) generated by the Business except to (x) purchase inventory,
(y) make necessary capital expenditures or essential repairs or (z) otherwise
discharge obligations of the Business that are (I) due in the ordinary course of
business consistent with past practices (including, without limitation, payroll)
or (II) not in excess of $200,000.
          5.3.2 Encumbrance and Maintenance of Assets; Incurring Liabilities.
Seller shall cause the Company and its Subsidiaries not to, from and after the
Effective Date and until the Closing Date, without the prior written consent of
Buyer:
     (a) except in the ordinary course of business consistent with past
practices, incur, assume or agree to any debt or other obligation to pay money
or guarantee any debt or obligation to pay money relating to the Business;
     (b) enter into any lease, contract, agreement, purchase or sale order or
other commitment relating to the Assets or the Business other than in the
ordinary course of business consistent with past practices;
     (c) modify, amend, cancel or terminate any of its existing leases,
contracts, agreements, purchase or sale orders or other commitments relating to
the Business or Seller other than in the ordinary course of business consistent
with past practices; or
     (d) sell, transfer, dispose of or encumber Assets relating to the Business
other than inventories in the ordinary course of business consistent with past
practices.
     5.4 No Solicitation. Except for the transactions contemplated by this
Agreement, until the Closing Date or the earlier termination of this Agreement,
the Company and Seller shall refrain, and shall cause their respective officers,
directors, employees, investment bankers, attorneys or other representatives to
refrain from, directly or indirectly, soliciting or initiating discussions,
inquiries, offers or proposals, or participate in any discussions or
negotiations for the

-22-



--------------------------------------------------------------------------------



 



purpose or with the intention of leading to any proposal or offer from any
Person that would reasonably be expected to lead to any bona fide proposal made
by a third party to effect an acquisition of the Membership Interests (including
pursuant to a merger, consolidation or other business combination) or other
similar transaction involving the Company.
ARTICLE VI.
OTHER AGREEMENTS AND COVENANTS
     6.1 Delivery of Property Received after Closing. From and after the
Closing, (a) Buyer shall promptly transfer and deliver to Seller from time to
time any cash or other property, including mail, which it may receive which
belongs to Seller, and (b) Seller shall promptly transfer and deliver to Buyer
from time to time, any cash or other property, including mail, that Seller may
receive which belongs to Buyer.
     6.2 Cooperation on Claims. Buyer and Seller shall cooperate in good faith
with one another in connection with the defense or presentation by any of them
of each product liability, worker’s compensation, environmental, occupational
safety or other lawsuit or claim arising out of the Business. Such cooperation
shall include, without limitation, (a) supplying, at the expense of the other,
such factual and technical information as it shall possess and the other may
reasonably require in connection with any such defense, (b) making available, at
the expense of the other, persons employed by it to testify as fact or expert
witnesses at trial and on deposition in connection with such suits,
(c) informing the other, to the extent requested, of events affecting the other
arising in connection with such suits, and (d) providing, at the expense of the
other, such information as may be required by it to respond to discovery
proceedings in any such lawsuits. Payment of expenses hereunder shall be limited
to reasonable out of pocket expenses and reimbursement of salaries or wages for
employee time.
     6.3 Records Retention. Buyer will retain, for a period of five years
following the Closing Date or for such longer period during which any claim for
indemnification pursuant to Article IX or any dispute involving the working
capital adjustment under Section 2.3.2 is pending, all of the books and records
of the Company and its Subsidiaries. Without limiting the generality of the
foregoing, Buyer agrees to preserve, store, protect, maintain, and allow Seller
timely and reasonable access to all personnel and personnel-related records that
relate to employees who are employed by the Company or its Subsidiaries as of
the Effective Date. These records will be provided to Buyer upon the transfer of
employees from Seller to Buyer, and Buyer agrees to execute the duties described
above at no charge or expense to Seller. Buyer and Seller agree that Seller will
have access to any and all personnel-related records that relate to former
Seller employees.
     6.4 Access to Books and Records after Closing; Financial Statements. From
and after the Closing Date and upon reasonable prior notice, Buyer shall cause
the Company and Subsidiaries to afford to Seller and its accountants and other
representatives reasonable access, during normal business hours, to such books
and records relating to the Company as may reasonably be required. Buyer will,
from time to time upon reasonable advance notice from Seller, provide Seller and
its representatives with reasonable access to Buyer’s information and
documentation with respect to the Company and the Subsidiaries that is
reasonably necessary, in the opinion of Seller or Seller’s independent
accountants, to enable Seller to prepare and file

-23-



--------------------------------------------------------------------------------



 



financial statements for the Company and its Subsidiaries in accordance with the
Company’s historical accounting practices and in order to enable Seller to file
financial statements in accordance with GAAP (as in effect in the United
Kingdom) similar to those prepared in prior years for Seller. In addition, Buyer
will afford Seller with reasonable rights to meet with and discuss matters with
respect to the accounts with Buyer’s independent accountants in order to
facilitate the preparation of any financial statements or other accounts that
Seller may need to prepare with respect to the Business. Within 60 days of the
Closing Date, Buyer will arrange for Seller to be provided with a completed
financial return, in a form consistent to that completed by the Company in prior
years (including compliance with United Kingdom GAAP), which reports the
consolidated financial results of the Company to Completion date and its
consolidated balance sheet at that date, to enable Seller to file consolidated
accounts in accordance with applicable laws in the United Kingdom.
ARTICLE VII.
TAX MATTERS
     7.1 Responsibility for Filing Tax Returns and Paying Taxes.
     (a) Seller shall prepare and timely file prior to the Closing Date all Tax
Returns that are required to be filed prior to the Closing Date by or with
respect to the Company and its Subsidiaries. Buyer shall be responsible for all
other Tax Returns required to be filed by or with respect to the Company and its
Subsidiaries.
     (b) Seller shall pay and be responsible for all Taxes owed by the Company
and its Subsidiaries due prior to the Closing Date, except to the extent that
such Taxes were taken into account in the calculation of the Final Working
Capital. Subject to Section 7.3, Buyer shall be responsible for the payment of
all other Taxes owed by the Company and its Subsidiaries.
     7.2 Responsibility for Tax Audits and Contests. Buyer shall control any
audit or contest after the Closing Date. Buyer shall keep Seller informed of the
status of the audit or controversy (including providing copies of correspondence
and pleadings) with respect to any audit or contest relating to Taxes payable
prior to the Closing Date. Buyer shall not settle any such audit or contest in a
way that would adversely affect Seller without Seller’s written consent, which
consent Seller shall not unreasonably withhold.
     7.3 Transfer Taxes. Seller shall be responsible for all state or local
transfer, sales, use, stamp, registration or other similar Taxes resulting from
the transactions contemplated by this Agreement.
ARTICLE VIII.
CONDITIONS TO CLOSING
     8.1 Buyer’s Conditions. The obligations of Buyer to consummate the
transactions contemplated hereby at the Closing are subject to the satisfaction
(unless waived by Buyer) of the following conditions:
     (a) Seller shall have delivered to Buyer each of the following:

-24-



--------------------------------------------------------------------------------



 



     (i) (A) certified resolutions of Seller’s Board of Directors authorizing
the consummation of the transactions contemplated hereunder and (B) an opinion
of Scottish counsel that no action of the shareholders of Seller is necessary to
authorize the consummation of the transactions contemplated hereunder;
     (ii) an assignment of Membership Interests dated as of the Closing Date,
conveying and transferring to Buyer the entire right, title and interest in and
to the Membership Interests, in the form set forth as Exhibit B hereto together
with all certificates evidencing the Membership Interests along with all
required endorsements;
     (iii) a certificate of existence of the Company and each Subsidiary from
the secretary of state of each state in which they are incorporated or organized
and a certificate of the good standing of the Company and each Subsidiary from
each state in which they are incorporated or organized, and a certificate of
qualification of the Company and each Subsidiary as a foreign entity authorized
to do business in each state in which they are so qualified, in each case dated
as of a date not earlier than 15 days prior to the Closing Date;
     (iv) the originals of all minute books, stock transfer records, electronic
data and corporate and all other records of the Company and each Subsidiary;
     (v) the resignation of each of the present directors and officers of the
Company and each Subsidiary;
     (vi) evidence reasonably satisfactory to Buyer of the repayment of all
intercompany balances owed by the Company to Seller;
     (vii) releases, in form satisfactory to Buyer, from Danny M. Brown, Andrew
Mallett, Claude Littner and any other person entitled to payments under that
certain Incentive Agreement among ASCO USA LLC, ASCO Holdings (US) LLC, Aspire
Oil Services Limited, Senior Management, Danny Brown and The Banks dated
November 7, 2007, releasing the Company and any of its Subsidiaries from any
further obligation in respect thereto and acknowledging receipt from the Company
and any of its Subsidiaries of all sums due and to become due to each of them;
and
     (viii) not more than thirty (30) calendar days prior to the Closing, (a) a
certification that meets the requirements of Sections 1.897-2(h) and
1.1445-2(c)(3) of the Treasury Regulations to the effect that the Company is
not, nor has it been within the last five years of the date of such
certification, a “United States real property holding corporation” as defined in
Section 897(c)(2) of the Code and (b) evidence that the Company has provided
documents meeting the requirements of Section 1.897-2(h) to the Internal Revenue
Service (along with a copy of such documents); and
     (b) Except for the representations and warranties set forth in
Section 3.1.8(a), each of the representations and warranties of Seller set forth
in this Agreement shall be

-25-



--------------------------------------------------------------------------------



 



true and correct in all respects both on the date of this Agreement and on the
Closing Date as though made on and as of each such date (it being understood
that, for purposes of determining the accuracy of such representations and
warranties, all “Material Adverse Effect” qualifications, other materiality
qualifications, “knowledge,” “actual knowledge” and “best knowledge”
qualifications and similar qualifications contained in such representations and
warranties shall be disregarded), except (x) for representations and warranties
made as of a specified date (which representations and warranties shall be true
and correct as of such date) and , and (y) where the failure to be true and
correct, in the aggregate, has not and would not have a Material Adverse Effect,
and Seller shall deliver to Buyer a certificate dated as of the Closing Date and
executed by its directors or other authorized officers, to that effect;
     (c) Each of the representations and warranties of Seller set forth in
Section 3.1.8(a) shall be true and correct (x) as of the date of this Agreement
in all respects and (y) as of the Closing Date except to the extent made untrue,
incorrect or inaccurate by the issuance of additional Membership Interests by
the Company solely in connection with the repayment of outstanding intercompany
debt owed by the Company to Seller and Seller shall deliver to Buyer a
certificate dated as of the Closing Date and executed by its directors or
authorized officers to that effect.
     (d) Since the date of this Agreement, there shall not have occurred an
event or circumstance or series of events or circumstances relating to the
Company or any Subsidiary that has had, or is reasonably likely to have, a
Material Adverse Effect on the Company and its Subsidiaries. Such events or
circumstances may be aggregated with any inaccuracies of representations and
warranties of the Company and Seller hereunder to determine the existence of a
Material Adverse Effect.
     (e) Seller shall have complied with all of its other covenants and
agreements herein contained to be performed by it at or prior to the time fixed
for the Closing;
     (f) Danny Brown, Brian Carpenter, Mike Pryor, John Coutrado, Mike Hartsell
and Jamie Sinclair shall enter into employment agreements acceptable in form and
content to Buyer (the “Employment Agreements”).
     (g) Buyer, Seller and Escrow Agent shall have entered into, executed and
delivered the Escrow Agreement.
     (h) At Buyer’s sole discretion and expense, Buyer shall have received Phase
I and Phase II environmental and engineering reports satisfactory to Buyer in
Buyer’s sole discretion.
     (i) No legal proceedings filed by any Person shall, on the Closing Date, be
pending seeking to restrain, prohibit, or obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby.
     (j) Buyer shall have received copies of the Real Property Leases (and if
the applicable lease is a sublease, then Buyer shall have received a copy of the
master lease) and all amendments thereto and assignments thereof, and Buyer
shall have determined in

-26-



--------------------------------------------------------------------------------



 



Buyer’s sole discretion that Buyer has no reasonable objection to any material
term of the Real Property Leases.
     (k) Seller shall deliver to Buyer, with respect to no less than 75% of the
Real Property Leases, written instruments signed by landowners of the Real
Property subject to the Real Property Leases affirming that the obligations of
the appropriate lessee Company or its Subsidiary have been fully performed and
are current through the Closing Date and no event has occurred that with the
passage of time and the giving of notice would constitute a default under such
Real Property Lease.
     (l) At Buyer’s sole discretion and expense, Buyer shall have obtained lien
searches and title reports covering the Real Property and such lien searches and
title reports shall not contain any material defects in Seller’s title to the
Real Property or any material liens and encumbrances on the Real Property.
     (m) The Company shall have received the consents referenced as items 1
through 4 on Schedule 3.1.9.
     (n) Since the date of this Agreement, there shall not have occurred a
Category Three or higher hurricane that either (i) affects three (3) or more
locations of the Business or (ii) causes damages to the Business in excess of
$2,750,000 that is not covered by the Company’s property and/or casualty
insurance.
     (o) The aggregate maximum line of credit under the Wells Fargo Credit
Facility shall be $85,000,000.
     8.2 Seller’s Conditions. The obligation of Seller to consummate the
transactions contemplated hereby at the Closing are subject to the satisfaction
(unless waived by Seller) of the following conditions:
     (a) Buyer shall have delivered to Seller a certified copy of resolutions
with respect to the due authorization of Buyer to consummate the transactions
contemplated hereunder.
     (b) Buyer shall have delivered to Seller at the Closing the Purchase Price
as provided for in Section 2.3.
     (c) (c) Buyer shall have delivered to Seller evidence reasonably
satisfactory to Seller that it has directed PlainsCapital Bank to pay the Good
Faith Deposit to Seller by bank wire transfer of immediately available funds.
     (d) Each of the representations and warranties of Buyer set forth in this
Agreement shall be true and correct in all material respects both on the date of
this Agreement and on the Closing Date as though made on and as of each such
date except (x) with respect to the effect of transactions permitted by the
provisions of this Agreement and (y) for representations and warranties made as
of a specified date (which representations and warranties shall be true and
correct as of such date) and Buyer shall

-27-



--------------------------------------------------------------------------------



 



deliver to Seller at the Closing a certificate dated the Closing Date and
executed by a duly authorized officer of Buyer to that effect.
     (e) Buyer, Seller and Escrow Agent shall have entered into, executed and
delivered the Escrow Agreement.
     (f) Buyer shall have complied with all of its other covenants and
agreements herein contained to be performed by it at or prior to the time fixed
for the Closing.
ARTICLE IX.
INDEMNIFICATION
     9.1 Indemnification by Seller. From and after the Closing Date, but subject
to the conditions and limitations set forth in this Agreement, which shall be
controlling, Seller shall indemnify and hold Buyer and its affiliates, managers,
directors, officers, partners, employees, agents and representatives, and the
successors and permitted assigns of any of the foregoing (collectively, “Buyer
Indemnitees”) harmless from and against any and all loss, cost, damage or
expense (including reasonable attorneys’ fees) resulting from or arising out of
(i) any breach by Seller of Section the representations and warranties in
Section 3.1.1, 3.1.2, 3.1.4, 3.1.8(a) or 3.1.17 or (ii) any breach by Seller of
(A) the representations and warranties in Section 3.1.8(b) or 3.1.21 or (B) any
covenant or obligation of Seller contained herein (collectively, “Damages”). The
Parties agree that the Seller will not be deemed to have breached any of the
representations or warranties set forth in Section 3.1.8(a) to the extent such
representations or warranties are made untrue, incorrect or inaccurate by the
issuance of additional Membership Interests by the Company solely in connection
with the repayment of outstanding intercompany debt owed by the Company to
Seller. THE FOREGOING INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH LIABILITIES
AND COSTS ARE IN ANY WAY OR TO ANY EXTENT RELATED TO OR ARISING FROM, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR
IN PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY BUYER INDEMNITEE,
WHETHER UNDER STATUTE OR UNDER COMMON LAW.
     9.2 Indemnification by Buyer. From and after the Closing Date, but subject
to the conditions and limitations set forth in this Agreement, which shall be
controlling, Buyer shall defend, indemnify and hold Seller and its affiliates,
managers, directors, officers, partners, employees, agents and representatives,
and the successors and permitted assigns of any of the foregoing (collectively,
“Seller Indemnitees”) harmless from and against any and all loss, cost, damage
or expense (including reasonable attorneys’ fees) whatsoever resulting from or
arising out of (i) any breach of any warranty or representation of Buyer,
(ii) any breach of any covenant or obligation of Buyer contained herein, and
(iii) the conduct of the Business after the Closing. THE FOREGOING
INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY
WAY OR TO ANY EXTENT RELATED TO OR ARISING FROM, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY SELLER INDEMNITEE, WHETHER UNDER
STATUTE OR UNDER COMMON LAW.

-28-



--------------------------------------------------------------------------------



 



     9.3 Third-Party Claims.
     (a) If either Buyer or Seller (the “Claimant”) receives notice of the
assertion or commencement by any third person or entity of any claim,
investigation, proceeding or action (each, a “Claim”) with respect to which an
indemnification obligation may exist under Section 9.1 or 9.2, the Claimant
shall give prompt notice of such Claim to the other party (the “Indemnitor”) and
Claimant shall, at the time of giving such notice, if the Indemnitor shall agree
that it would have responsibility to indemnify under such Section 9.1 or 9.2 or
shall agree to undertake the Claimant’s defense subject to a reservation of the
right to later contest the obligation of indemnity other than for the expenses
of such undertaken defense, give the Indemnitor full authority to defend,
adjust, compromise or settle the action, suit, proceeding or demand of which
such notice shall have been given, in the name of the Claimant or otherwise as
the Indemnitor shall elect; provided, however, that Claimant may, at its own
expense, retain such additional attorneys as it may deem necessary, which
attorneys will be permitted by Indemnitor and its attorneys to observe and/or
participate in all aspects of the defense of such action.
     (b) If the Indemnitor fails or does not assume the defense of any such
claim within 15 days after written notice of such claim has been given by the
Claimant to the Indemnitor, the Claimant may defend against or, subject to
Section 9.3(c), settle such claim with counsel of its own choosing at the
expense (to the extent reasonable under the circumstances) of the Indemnitor.
     (c) Indemnitor shall have the right, after consultation with Claimant, to
resolve and settle any such claims or actions which result only in the payment
of money damages by Indemnitor, unless Claimant determines that such settlement
would not be in its best interests, in which event Claimant may at its own
expense defend such claims or disputes and shall promptly release Indemnitor
from any and all liability with respect thereto in excess of the amount of any
payment which Claimant and Indemnitor reasonably determine would have been
required to be made by Indemnitor in connection with such settlement.
     (d) In the event of any claims under Section 9.1 or 9.2 for
indemnification, the Claimant shall advise the Indemnitor in writing of the
amount and circumstances surrounding said claim. With respect to liquidated
claims, if within thirty (30) days the Indemnitor has not contested said claim
in writing, the Indemnitor will pay the full amount thereof in cash within ten
(10) days after the expiration of such period.
     (e) With respect to any disputes between the Parties regarding whether
indemnification is required hereunder, each Party shall be responsible for its
own expenses in any arbitration or litigation between the Parties hereto and any
expenses not attributable to either Party, such as the cost of a third
arbitrator, shall be shared equally by the Parties.
     9.4 Certain Limitations. The indemnification provided by Sections 9.1 and
9.2 is subject to the following limitations:

-29-



--------------------------------------------------------------------------------



 



     (a) Subject to (d) below, Seller shall have no liability for
indemnification under this Article IX until the total amount of Damages suffered
by Buyer exceeds an amount equal to the sum of (i) one percent (1%) of the
Purchase Price, and (ii) the Final Working Capital, to the extent a positive
number (such sum, the “Floor Amount”).
     (b) Subject to (d), (e), (f) and (g) below, with respect to claims for
indemnification under Section 9.1(i), Seller shall be liable only for the amount
of Damages suffered by Buyer in excess of the Floor Amount but only to the
extent the total amount of all Damages has not exceeded the Purchase Price.
     (c) Subject to (d), (e), (f) and (g) below, with respect to claims for
indemnification under Section 9.1(ii), Seller shall be liable only for the
amount of Damages suffered by Buyer in excess of the Floor Amount, up to a
maximum equal to the lesser of (A) seven and one half percent (7.5%) of the
Purchase Price and (B) the difference between (x) the Purchase Price and (y) the
sum of all Damages suffered by Buyer in excess of the Floor Amount (which sum
shall be deemed to be zero to the extent a negative number).
     (d) Notwithstanding anything herein to the contrary, the limitations on
liability set forth in this Section 9.4 shall not apply to Damages resulting
from fraud or the willful and intentional breach of a representation or warranty
or covenant or obligation contained in this Agreement.
     (e) Neither Party shall have any indemnification obligations under this
Article IX unless the other Party shall, on or before the date that is twelve
months from the Closing, notify the other Party of a Claim pursuant to this
Article IX and specifies the factual basis of such Claim in reasonable detail to
the extent then known by the Party demanding indemnification.
     (f) Except for the representations and warranties of (i) Seller contained
in Sections 3.1.1, 3.1.2, 3.1.4, 3.1.8, 3.1.17 and 3.1.21 and (ii) Buyer
contained in Sections 4.1.2 and 4.1.5, the respective representations and
warranties of Seller and Buyer shall terminate upon the earlier to occur of
(A) the termination of this Agreement and (B) Closing, and, notwithstanding any
applicable statue of limitations, neither Party shall have any cause of action
or claim for indemnification with respect to such representations and warranties
after their termination. The representations and warranties of (i) Seller
contained in Sections 3.1.1, 3.1.2, 3.1.4, 3.1.8, 3.1.17 and 3.1.21 and
(ii) Buyer contained in Sections 4.1.2 and 4.1.5 shall terminate upon the
earlier to occur of (A) the termination of this Agreement and (B) the date that
is twelve months from the date of Closing, and, notwithstanding any applicable
statute of limitations, neither Party shall have any cause of action or claim
for indemnification with respect to such representations and warranties after
their termination.
     (g) Notwithstanding any other provisions of this Agreement, (i) Buyer
Indemnitees shall not be entitled to indemnification pursuant to this Article IX
with respect to any breach by Seller of any representation or warranty to the
extent that any Buyer Indemnitees had, at any time prior to the Closing Date,
actual knowledge of such breach and Constructive Knowledge of the Damages
resulting from such breach; and (ii) Seller Indemnitees shall not be entitled to
indemnification pursuant to this Article IX with respect to any breach by Buyer
of any representation or warranty to the extent that any Seller Indemnitees had,
at any time prior to the

-30-



--------------------------------------------------------------------------------



 



Closing Date, actual knowledge of such breach and Constructive Knowledge of the
Damages resulting from such breach. A Party with actual knowledge of a breach of
a representation or warranty prior to the Closing Date shall have an affirmative
duty to inquire of the other Party into such breach as the circumstances would
reasonably permit prior to the Closing. “Constructive Knowledge” shall mean the
knowledge that a reasonably prudent person would have obtained as a result of
such inquiry of the other party and as a result of such consultation by such
prudent person with its consultants and advisors with respect to the subject
matter of such inquiry as the circumstances would reasonably permit prior to the
Closing.
     9.5 Exclusive Remedies. If a Closing shall occur, except in the case of
fraud and except for injunctive relief to which a Party may be entitled,
including specific performance, the remedies provided by this Article IX are
intended to be, and are, the exclusive remedies of the Parties under or by
reason of this Agreement. If a Closing shall not occur, except (a) in the case
of fraud, (b) for injunctive relief to which a Party may be entitled, including
specific performance and (c) as provided in Section 10.2(b) and (c), the sole
remedy of either Party for the breach of a representation and warranty of the
other Party shall be to terminate this Agreement.
     9.6 Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, BUYER SHALL NOT BE LIABLE TO ANY OF SELLER
INDEMNITEES AND, EXCEPT WITH RESPECT TO ANY FRAUDULENT ACTS OR STATEMENTS OF
SELLER, SELLER SHALL NOT BE LIABLE TO ANY OF BUYER INDEMNITEES, FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR SPECULATIVE
DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES)
RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     9.7 Tax Treatment of Indemnity Payments. The Parties shall treat payments
made pursuant to this Article IX as adjustments to the Purchase Price for all
federal and state income and franchise Tax purposes as appropriate or required
under law.
ARTICLE X.
TERMINATION
     10.1 Termination. This Agreement and the purchase contemplated hereby may
be terminated at any time prior to the Closing by:
     (a) the mutual written consent of Seller and Buyer;
     (b) Buyer, upon a breach of any representation, warranty, covenant or
agreement on the part of Seller set forth in this Agreement such that the
conditions set forth in Section 8.1 would be incapable of being satisfied by
December 12, 2008 (or as otherwise extended by written mutual agreement of the
Parties);
     (c) Seller, upon a breach of any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement such that the
conditions set

-31-



--------------------------------------------------------------------------------



 



forth in Section 8.2, would be incapable of being satisfied by December 12, 2008
(or as otherwise extended by written mutual agreement of the Parties);
     (d) either Seller or Buyer, if a Governmental Authority shall issue an
order, decree, or other ruling or action which permanently restrains or
otherwise prohibits the transactions contemplated by this Agreement and such
order, decree, or other ruling or action is not subject to appeal; or
     (e) either Seller or Buyer if the Closing has not occurred by the close of
business on December 12, 2008 and if the failure to consummate the transactions
contemplated hereby on or before such date did not result from the failure by
the Party seeking termination of this Agreement to fulfill any undertaking or
commitment provided for herein that is required to be fulfilled by such Party or
its affiliates at or prior to Closing.
     10.2 Procedure and Effect of Termination.
     (a) In the event of termination of this Agreement by either or both of
Seller and Buyer pursuant to Section 10.1, written notice thereof shall
forthwith be given by the terminating Party to the Party hereto, and this
Agreement shall thereupon terminate and become void and have no further effect,
and the transactions contemplated hereby shall be abandoned without further
action by the Parties hereto, except that the obligations in Sections 11.3,
11.4, 11.5, 11.6, 11.7, 11.8, 11.9, 11.10, 11.11, 11.12, 11.18 and 11.19 shall
survive such termination. Such termination shall not relieve any Party hereto of
any liability for any breach of this Agreement. If this Agreement is terminated
as provided herein, all filings, applications, and other submissions made to
Governmental Authority shall, to the extent practicable, be withdrawn from the
agency or other persons to which they were made.
     (b) In the event that this Agreement is terminated pursuant to
Section 10.1(c) or (e), the Parties shall direct PlainsCapital Bank to deliver
the Good Faith Deposit to Seller.
     (c) In the event that this Agreement is terminated pursuant to
Section 10.1(a), (b) or (d), the Parties shall direct PlainsCapital Bank to
deliver the Good Faith Deposit to Buyer.
ARTICLE XI.
MISCELLANEOUS
     11.1 Defined Terms. As used in this Agreement:
     “Accountants” has the meaning set forth in Section 2.3.2(b).
     “Accounts Receivable” has the meaning set forth in Section 3.1.12.
     “Agreement” has the meaning set forth in the Preamble.

-32-



--------------------------------------------------------------------------------



 



     “Applicable Laws” has the meaning set forth in Section 3.1.3.
     “Assets” has the meaning set forth in Section 3.1.13.
     “Business” has the meaning set forth in the Recitals.
     “Business Day” means any day other than a Saturday, Sunday or any federal
holiday or day on which banks are required or authorized to close in New
Orleans, Louisiana.
     “Buyer” has the meaning set forth in the Preamble.
     “Buyer Indemnitees” has the meaning set forth in Section 9.1.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or any successor statutes and any regulations
promulgated thereunder.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
     “Claim” has the meaning set forth in Section 9.3.
     “Claimant” has the meaning set forth in Section 9.3.
     “Closing” has the meaning set forth in Section 2.1.
     “Closing Date” has the meaning set forth in Section 2.1.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in the Recitals.
     “Company Transaction Costs” means all fees, costs and expenses of any
brokers, financial advisors, consultants, accountants, attorneys or other
professionals engaged by the Company in connection with the structuring,
negotiation or consummation of the transactions contemplated by this Agreement
and the other Related Agreements.
     “Constructive Knowledge” has the meaning set forth in Section 9.4(g).
     “Damages” has the meaning set forth in Section 9.1.
     “Deficiency” has the meaning set forth in Section 2.3.2(c).
     “Disclosure Schedule” has the meaning set forth in Section 3.1.

-33-



--------------------------------------------------------------------------------



 



     “Employee Plan” has the meaning set forth in Section 3.1.22.
     “Employment Agreements” has the meaning set forth in Section 8.1(e).
     “Environmental Law” means any law, common law, ordinance, regulation or
policy of any Governmental Authority, as well as any order, decree, permit,
judgment or injunction issued, promulgated, approved, or entered thereunder,
relating to the environment, health and safety, Hazardous Material (including,
without limitation, the use, handling, transportation, production, disposal,
discharge or storage thereof), industrial hygiene, the environmental conditions
on, under or about any real property owned, leased or operated at any time by
the Company or any of its Subsidiaries, including, without limitation, soil,
groundwater and indoor and ambient air conditions or the reporting or
remediation of environmental contamination. Environmental Laws include, without
limitation, the Clean Air Act, as amended, the Federal Water Pollution Control
Act, as amended, the Rivers and Harbors Act of 1899, as amended, the Safe
Drinking Water Act, as amended, CERCLA, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Resource Conservation and Recovery
Act of 1976, as amended, the Hazardous and Solid Waste Amendments Act of 1984,
as amended, the Toxic Substances Control Act, as amended, the Occupational
Safety and Health Act (“OSHA”), as amended, the Hazardous Materials
Transportation Act, as amended, and any other federal, state and local law whose
purpose is to conserve or protect human health, the environment, wildlife or
natural resources.
     “Environmental Permit” means any Permit required under Environmental Laws.
     “ERISA” has the meaning set forth in Section 3.1.22.
     “Escrow Agent” has the meaning set forth in Section 2.3.1(b).
     “Escrow Agreement” has the meaning set forth in Section 2.3.1(b).
     “Escrow Amount” has the meaning set forth in Section 2.3.1(b).
     “Final Working Capital” has the meaning set forth in Section 2.3.2(a).
     “Final Working Capital Statement” has the meaning set forth in
Section 2.3.2(a).
     “Floor Amount” has the meaning set forth in Section 9.4(a).
     “Good Faith Deposit” has the meaning set forth in Section 2.3.1(a).
     “Governmental Authority” (any one or more of the following, collectively,
“Governmental Authorities”) means any U.S. federal, state, local or foreign
government or governmental regulatory body and any of their respective
subdivisions, agencies, instrumentalities, authorities, commissions, boards,
bureaus, courts or tribunals.
     “Hazardous Material” means (a) any “hazardous substance,” as defined by
CERCLA; (b) any “hazardous waste” or “solid waste,” in either case as defined by
the Resource Conservation

-34-



--------------------------------------------------------------------------------



 



and Recovery Act, as amended; (c) any solid, hazardous, dangerous, radioactive
or toxic chemical, material, waste or substance, within the meaning of and
regulated by any Environmental Law; (d) any asbestos containing materials in any
form or condition; (e) any polychlorinated biphenyls in any form or condition;
(f) petroleum, petroleum hydrocarbons, or any fraction or byproducts thereof; or
(g) any air pollutant which is so designated by the U.S. EPA as authorized by
the Clean Air Act.
     “Indemnitor” has the meaning set forth in Section 9.3.
     “Licenses” has the meaning set forth in Section 3.1.19.
     “Litigation Reserve Report” has the meaning set forth in Section 3.1.7.
     “Material Adverse Effect” means (i) any change, event or circumstance that
has had or could reasonably be expected to have a material and adverse effect on
the business, assets, liabilities, financial condition or operations (including
results of operations) of the Company and its Subsidiaries, taken as a whole or
(ii) any change, event or circumstance which individually or in the aggregate
would materially impair the Company’s ability to consummate the transactions
contemplated by this Agreement; provided, that none of the following shall be
deemed to constitute, and none of the following changes, events or circumstances
shall be taken into account in determining whether there has been a Material
Adverse Effect: (A) any adverse change, event, development or effect arising
from or relating to (I) compliance with the terms of, or taking any action
required by, this Agreement; (II) general business or economic conditions
affecting the industries in which the Company or its Subsidiaries operate;
(III) financial, banking, credit or securities markets (including any disruption
thereof and any decline in the price of any security or any market index or the
increase of any benchmark interest rate); or (IV) changes in GAAP or any law or
industry standard; or (B) any action or omission of the Company or any of its
Subsidiaries taken with the express prior written consent of Buyer. For purposes
of clause (i) of the immediately preceding sentence, any adverse effect that is
quantifiable in monetary terms and exceeds, or is reasonably expected to exceed
on a present value basis, $2,750,000 shall constitute a Material Adverse Effect.
     “Material Contracts” has the meaning set forth in Section 3.1.16.
     “Membership Interests” has the meaning set forth in the Recitals.
     “Owned Real Property” has the meaning set forth in Section 3.1.13(a).
     “Party” and “Parties” have the meanings set forth in the Preamble.
     “Permits” means all permits, consents, authorizations, approvals,
registrations, licenses, certificates or variances granted by or obtained from
any U.S. federal, state or local governmental, administrative or regulatory
authority.
     “Permitted Encumbrances” has the meaning set forth in Section 3.1.13.

-35-



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, partnership, limited
liability company, trust, unincorporated organization, Governmental Authority,
or other entity.
     “Pre-Closing Tax Period” means any Tax period (or a portion thereof) ending
on or before the Closing Date.
     “Purchase Price” has the meaning set forth in Section 2.3.1.
     “Real Property” has the meaning set forth in Section 3.1.13(b).
     “Real Property Lease” and “Real Property Leases” have the meanings set
forth in 3.1.13(b).
     “Related Agreement” means the Employment Agreements, the Escrow Agreement
and all other documents and instruments executed in connection herewith.
     “Review Period” has the meaning set forth in Section 2.3.2(b).
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Securities Laws” means applicable federal and state (“blue sky”) laws and
regulations, including the Securities Act governing securities.
     “Seller” has the meaning set forth in the Preamble.
     “Seller Indemnitees” has the meaning set forth in Section 9.2.
     “Subsidiary” and “Subsidiaries” have the meanings set forth in
Section 3.1.5.
     “Tax” or “Taxes” means all taxes, assessments, charges, duties, fees,
levies, imposts or other similar charges imposed by a Governmental Authority,
including all income, franchise, profits, margins, capital gains, capital stock,
transfer, gross receipts, sales, use, transfer, service, occupation, ad valorem,
real or personal property, excise, severance, windfall profits, customs,
premium, stamp, license, payroll, employment, social security, unemployment,
disability, environmental, alternative minimum, add-on, value-added, withholding
and other taxes, assessments, charges, duties, fees, levies, imposts or other
similar charges of any kind, and all estimated taxes, deficiency assessments,
additions to tax, penalties and interest, whether disputed or otherwise, and
including any obligation to indemnify or otherwise assume or succeed to the
liability for Taxes of any other person whether or not shown as due or payable
on any Tax Return.
     “Tax Returns” means any report, return, election, document, estimated tax
filing, declaration, claim for refund, information returns, or other filing with
respect to any Taxes provided to any Governmental Authority including any
schedules or attachments thereto and any amendment thereof.

-36-



--------------------------------------------------------------------------------



 



     “Wells Fargo Credit Facility” means that certain Credit and Security
Agreement by and between ASCO USA, LLC, acting through its ASCO Fuel & Lube
division, ASCO USA, LLC acting through its ASCO Freight Management division and
Wells Fargo Business Credit, Inc. dated October 15, 2004, and the eleven
amendments thereto between December 20, 2004 and May 28, 2008.
     “Working Capital” means an amount equal to the Company’s current assets
minus current liabilities (each expressed as a positive number in accordance
with GAAP) as of the Closing Date as determined in accordance with GAAP applied
on a consistent basis, and otherwise consistent with the historical practices
and methodology used to prepare the financial statements of the Company;
provided, however, that (i) the Company’s current assets shall not be increased
by any amounts reserved for payments of litigation or other contingent
liabilities, including, without limitation, the amounts set forth in the
Litigation Reserve Report in Schedule 3.1.7 and (ii) the Company’s current
liabilities shall be increased by (A) the Company Transaction Costs (even if
such Company Transaction Costs are incurred or otherwise become payable after
the Closing Date) and (B) all Taxes owed by the Company and its Subsidiaries
that have accrued on or prior to the Closing Date (even if such Taxes become
payable subsequent to the Closing Date).
     11.2 Further Assurances.
     (a) After the Closing, Seller shall from time to time, at Buyer’s request
and without further cost or expense to Buyer, execute and deliver to Buyer such
other documents and take such other action as Buyer may reasonably request so as
more effectively to consummate the transactions contemplated by this Agreement.
     (b) After the Closing, Buyer shall from time to time, at Seller’s request
and without further cost or expense to Seller, execute and deliver to Seller
such other documents and take such other action as Seller may reasonably request
so as more effectively to cause Buyer to consummate the transactions
contemplated by this Agreement.
     11.3 Expenses. Except as otherwise provided in this Agreement, each Party
shall bear and pay its own expenses and taxes incurred in connection with the
transactions referred to in this Agreement.
     11.4 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
personally delivered or five (5) days after being mailed by registered or
certified first class mail, return receipt requested, postage prepaid, and in
each case addressed:
     If to Seller, to:
L&L Holdings (Louisiana), L.L.C.
3421 N. Causeway Blvd., Suite 502
Metairie, Louisiana 70002
Telephone: (504) 832-8600
Telecopier: (504) 832-8066

-37-



--------------------------------------------------------------------------------



 



With copies to:
Fishman Haygood Phelps Walmsley Willis & Swanson, L.L.P.
Attention: Sterling Scott Willis
201 St. Charles Avenue, 46th Floor
New Orleans, Louisiana 70170
Telephone: (504) 586-5264
Telecopier: (504) 310-0264
Aspire Oil Services Limited
Attention: Andrew Mallett
29 St James’s Drive
London SW17 7RN
UK
Telephone/Telecopier: +44 (0) 208 672 9789
Claude Littner
1 Austell Gardens
Mill Hill
London NW7 4NS
UK
Telephone: +44 7770 333 003
Email: littnerfam@screaming.net
     If to Buyer to:
GreenHunter Energy, Inc.
Attention: Morgan Johnston
1048 Texas Trail
Grapevine, Texas 76051
Telephone: (972) 410-1044
Telecopier: (972) 410-1066
     With a copy to:
Thompson & Knight LLP
Attention: Ann Marie Cowdrey
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Telephone: (214) 969-1221
Telecopier: (214) 999-9001
provided, however, that if any addressee shall have designated a different
address by notice to the other addressees, then to the last address so
designated.

-38-



--------------------------------------------------------------------------------



 



     11.5 Assignment. This Agreement and the rights and duties hereunder shall
be binding upon and inure to the benefit of the successors and assigns of each
of the Parties hereto, but shall not be assigned or delegated by either Party
without the prior written consent of the other Party. No such assignment shall
relieve the assigning Party of its obligations hereunder.
     11.6 Waivers. Any waiver by Seller or Buyer of any breach of or failure to
comply with any provision of this Agreement by the other Party must be in
writing and shall not be construed as, or constitute, a continuing waiver of
such provision, or a waiver of any other breach of, or failure to comply with,
any other provision of this Agreement.
     11.7 Complete Agreement. Except as set forth in any contemporaneous written
instruments signed by each of the Parties hereto, this Agreement and the
Exhibits hereto and the Related Agreements set forth the entire understanding of
the Parties hereto and supersede all prior agreements, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party. There are no implied
representations or warranties.
     11.8 Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof.
     11.9 Third Parties; Amendment and Termination. Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
or entity, other than the Parties hereto, any rights or remedies under or by
reason of this Agreement. This Agreement may not be amended or terminated orally
but only by an instrument in writing duly executed by the Parties hereto.
     11.10 Remedies Upon Default.
     (a) Except in the case of fraud and except for injunctive relief to which a
Party may be entitled, including specific performance, in the event of a default
by Buyer of any of its obligations hereunder, or under other agreements or
instruments delivered pursuant to this Agreement, the sole and exclusive
recourse and remedy of Seller or any person claiming through Seller shall be
against Buyer and its assets and under no circumstances shall any affiliate,
officer, director or stockholder of Buyer have any personal liability whatsoever
in law or equity for any obligations of Buyer hereunder or under such other
agreements, except to any extent to which obligations under this Agreement have
been assigned to any such person.
     (b) Except in the case of fraud and except for injunctive relief to which a
Party may be entitled, including specific performance, in the event of a default
by Seller of any of its obligations hereunder, or under other agreements or
instruments delivered pursuant to this Agreement, the sole and exclusive
recourse and remedy of Buyer or any person claiming through Buyer shall be
against Seller and its assets and under no circumstances shall any officer,
director, stockholder or affiliate of Seller have any personal liability
whatsoever in law or equity for any obligations of Seller hereunder or

-39-



--------------------------------------------------------------------------------



 



under such other agreements, except to any extent to which obligations under
this Agreement have been assigned to any such person.
     11.11 Consent to Jurisdiction; Venue.
     (a) The Parties hereto submit to the personal jurisdiction of the federal
District Court in the Eastern District of Louisiana, and any appellate court
from any such federal court, and hereby irrevocably and unconditionally agree
that all claims with respect to any such claim may be heard and determined in
such federal court. The Parties hereto agree that a final judgment in any such
claim shall be conclusive and may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
claim relating to this Agreement or any related matter against any other Party
or its assets or properties in the courts of any jurisdiction.
     (b) Each of the Parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any related matter in
the federal District Court in the Eastern District of Louisiana and the defense
of an inconvenient forum to the maintenance of such claim in any such court.
     11.12 No Waiver. Failure to exercise any power given either Party hereunder
or to insist upon strict compliance by the other Party shall not constitute a
waiver of either Party’s right to demand exact compliance with the terms hereof.
     11.13 Separability of Provisions. Each provision of this Agreement shall be
considered separable and if for any reason any provision which is not essential
to the effectuation of the basic purpose of this Agreement is determined to be
invalid or contrary to any existing or future law, such invalidity shall not
impair the operation of or affect those provisions of this Agreement which are
valid.
     11.14 Headings. The headings of the Articles and Sections of this Agreement
and of the Exhibits to this Agreement are inserted for convenience of reference
only and shall not be deemed to constitute a part hereof.
     11.15 Exhibits. The Exhibits attached hereto and referred to herein are a
part of this Agreement for all purposes. Terms which are defined in this
Agreement shall have the same meanings when used in the Exhibits hereto.
     11.16 Actual Knowledge or Knowledge. Seller’s “Actual knowledge” or
“knowledge” or “best knowledge” as used in this Agreement shall mean actual
knowledge of Danny M. Brown, Andrew Mallett or Claude Littner without any duty
of a special investigation or inquiry.
     11.17 Counterparts. More than one counterpart of this Agreement may be
executed by the Parties hereto, and each executed counterpart shall be deemed an
original.
     11.18 Press Releases; Confidentiality. Each Party hereby agrees that all
press releases or other publications, relating to the existence or the content
of this Agreement and the transactions contemplated hereby, can only be made
after consultation with, and approval by, the

-40-



--------------------------------------------------------------------------------



 



other Party. Each Party will maintain in confidence, and will cause its
directors, officers, employees, agents, and advisors to maintain in confidence,
and not use to the detriment of another Party any written, oral, or other
information obtained in confidence from the other of them in connection with
this Agreement or the transactions contemplated herein, unless (a) such
information becomes publicly available through no fault of such Party, (b) the
use of such information is necessary or appropriate in making any filing or,
obtaining any consent or approval required for the consummation of the
transactions contemplated hereby, or (c) the furnishing or use of such
information is required in connection with legal proceedings.
     11.19 Injunctive Relief. The Parties hereto acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement, and shall be entitled to enforce specifically the provisions of this
Agreement, in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which the Parties may be
entitled under this Agreement or at law or in equity.
[SIGNATURE PAGES TO FOLLOW]

-41-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

            BUYER:

GREENHUNTER ENERGY, INC.
      By:   /s/ Gary C. Evans         Name:   Gary C. Evans        Title:  
Chairman, President and CEO        SELLER:

ASPIRE OIL SERVICES LIMITED
      By:   /s/ Claude Littner         Name:   Claude Littner        Title:  
Chairman              By:   /s/ A. H. Mallett         Name:   A. H. Mallett     
  Title:   Director     

-42-